 

 

 

Confidential



 

Limited Liability Company Operating Agreement



of



CIBOLA RESOURCES LLC



 

A Delaware Limited Liability Company



 

 

 

 

 



--------------------------------------------------------------------------------



LIMITED LIABILITY COMPANY OPERATING AGREEMENT



OF



CIBOLA RESOURCES LLC

(the "Company")





 

          This Limited Liability Company Operating Agreement (this "Agreement"
or this "LLC Operating Agreement") is made as of April 26, 2007 (the "Effective
Date"), by and between Neutron Energy, Inc., a Wyoming corporation ("NEI"), the
address of which is 5320 N. 16th Street, Suite 114, Phoenix Arizona 85016-3421,
and Uranium Energy Corporation, a Nevada corporation ("UEC"), the address of
which is 6100 Indian School Road, N.E., Suite 225, Albuquerque, New Mexico
87110.

RECITALS

                    A.          NEI leases certain Properties in Cibola County,
New Mexico, which Properties (1) as of the Effective Date are described in
Exhibit A and (2) are defined in Exhibit D.

                    B.          UEC wishes to participate with NEI in the
exploration, evaluation and, if justified, the development and mining of mineral
resources within the Properties.

                    C.          NEI and UEC wish to form and operate a limited
liability company under the Delaware Limited Liability Company Act, 6 Del.C.
Section 18-101 et seq. (as amended from time-to-time heretofore and hereafter,
the "Act"), to hold the Properties and to conduct the operations contemplated by
Recital B.

                    D.          The affairs of the limited liability company
shall be governed by this LLC Operating Agreement and by the LLC Members'
Agreement, by and between NEI and UEC, made as of the Effective Date (the "LLC
Members' Agreement"). All references in this LLC Operating Agreement to
"Agreement" shall refer to both the LLC Members' Agreement and this LLC
Operating Agreement unless the context requires otherwise.

NOW THEREFORE, in consideration of the covenants and conditions in the
Agreement, NEI and UEC agree as follows:

ARTICLE I
DEFINITIONS AND CROSS-REFERENCES

                              1.1          Definitions. Terms defined in Exhibit
D and elsewhere herein shall have the defined meaning wherever used in the
Agreement.

                              1.2          Cross References. Unless otherwise
indicated, references in this LLC Operating Agreement to "Exhibits" are to
Exhibits to this LLC Operating Agreement. References in this LLC Operating
Agreement to "Articles," "Sections" and "Subsections" are to Articles, Sections
and Subsections of this LLC Operating Agreement. References herein to
"Paragraphs" and "Subparagraphs" are to Paragraphs and Subparagraphs of such
Exhibits.

1



--------------------------------------------------------------------------------





ARTICLE II
NAME, PURPOSES, AND TERM

                              2.1          Formation. The Company has been duly
organized as a Delaware limited liability company pursuant to the Act, this
Agreement, and the LLC Members' Agreement by the filing of its Certificate of
Formation in the Office of the Secretary of State of Delaware, effective as of
the date of such filing.

                              2.2          Name. The name of the Company is
"Cibola Resources LLC."

                              2.3          Purposes. The Company is formed for
the following purposes and for no others, and shall serve as the exclusive means
by which each of the Members accomplishes such purposes:

                              (a)          to conduct Exploration within the
Area of Interest,

                              (b)          to acquire additional real property
and other interests within the Area of Interest,

                              (c)          to evaluate the possible Development
and Mining of the Properties, and, if justified, to engage in Development and
Mining,

                              (d)          to conduct Operations on the
Properties,

                              (e)          to market Products,

                              (f)          to complete and satisfy Environmental
Compliance obligations and Continuing Obligations affecting the Properties, and

                              (g)          to perform any other activity
necessary, appropriate or incidental to or in connection with any of the
foregoing.

                              2.4          Purposes Limited. Unless the Members
otherwise agree in writing, the Business of the Company shall be limited to the
purposes described in Section 2.3 and nothing in the Agreement shall be
construed to enlarge such purposes.

                              2.5          Environmental Liabilities,
Environmental Compliance and Continuing Obligations. The Company shall assume
from the Members, severally and collectively, and be responsible for all
Environmental Liabilities, Environmental Compliance and Continuing Obligations
relating to the Properties and accruing after the Effective Date of the Mining
Lease ("Mining Lease" is defined in Section 2.6), including but not limited to
any obligations of any Member or all Members to reclaim the Properties and all
applicable permit and closure requirements. Neither the Company nor any Member
assumes any liability accruing before such Effective Date and asserted by or
against any person or entity under any Environmental Laws relating either to the
St. Anthony pits in Sections 19 and 30, Township 11 North, Range 4 West, or to
any other matter.

2



--------------------------------------------------------------------------------





                              2.6          Term. The term of the Company shall
begin on the Effective Date and, unless the Company is sooner terminated
pursuant to the Agreement, continue for so long thereafter as the Mining Lease
and Agreement (the "Mining Lease"), effective as of April 6, 2007, by and
between La Merced del Pueblo de Cebolleta ("CLG"), as Lessor, and NEI, as
Lessee, as the Mining Lease may hereafter from time to time be amended, remains
in effect, and thereafter until mining has permanently ceased on the Properties
and any additional properties ("Additional Properties") acquired by the Company,
all materials, supplies, equipment and infrastructure of the Company have been
salvaged and disposed of, and any required Environmental Compliance on the
Properties and any Additional Properties has been completed and accepted.

                              2.7          Registered Agent; Offices. The
Company's registered agent in Delaware shall be National Registered Agents, Inc.
or such other person or entity as the Manager may select from time to time in
compliance with the Act. The registered office of the Company in Delaware shall
be located at 160 Greentree Drive, Suite 101, Dover, Delaware 19905 or at such
other place within Delaware as the Manager shall select. The principal office of
the Company shall be located at 5320 N. 16th Street, Suite 114, Phoenix, Arizona
85016-3421 or at such other place as the Manager shall select.

ARTICLE III
CONTRIBUTIONS BY MEMBERS

                              3.1          Members' Initial Contributions.

                    (a)                    NEI has (i) contributed the Mining
Lease to the capital of the Company and (ii) paid to CLG the sum of Twenty
Thousand Dollars ($20,000) pursuant to the Letter Agreement (the "Letter
Agreement"), by and between NEI and CLG, which was executed by CLG on January
27, 2007. UEC has reimbursed to NEI Nine Thousand Eight Hundred Dollars
($9,800), which was credited to UEC's Equity Account. The balance of Ten
Thousand Two Hundred Dollars ($10,200) was credited to NEI's Equity Account.



                    (b)                    Pursuant to the Letter Agreement, NEI
paid CLG an additional Three Hundred Eighty Thousand Dollars ($380,000) upon
approval of the Mining Lease by a judge (the "Judge") of the New Mexico District
Court for the Thirteenth Judicial District in Cibola County. UEC has reimbursed
NEI for One Hundred Eighty Six Thousand Two Hundred Dollars ($186,200) of this
amount. As a result of the transactions described in this Section 3.1 (b), an
additional One Hundred Ninety Three Thousand Eight Hundred Dollars ($193,800)
shall be credited to NEI's Equity Account and an additional One Hundred Eighty
Six Thousand Two Hundred Dollars ($186,200) shall be credited to UEC's Equity
Account.



                    (c)                    Pursuant to the Letter Agreement and
the Mining Lease, NEI paid CLG an Initial Cash Payment of Two Million Six
Hundred Thousand Dollars ($2,600,000) upon the approval of the Mining Lease by
the Judge. UEC has reimbursed NEI for One Million Two Hundred Seventy Four
Thousand Dollars ($1,274,000) of this amount. As a result of the transactions
described in this Section 3.1(c), an additional One Million Three Hundred Twenty
Six Thousand ($1,326,000) shall be credited to NEI's Equity Account and an
additional One Million Two Hundred Seventy Four Thousand Dollars ($1,274,000)
shall be credited to UEC's Equity Account.

3



--------------------------------------------------------------------------------





                    (d)                    Each of NEI and UEC made certain
expenditures, primarily for acquiring the Mining Lease and title work relating
to the Properties, prior to the Effective Date. Each Member shall promptly
deliver to the Company an itemized written list of such expenditures and the
Company shall promptly reimburse each Member for the amount of such expenditures
made by such Member. NEI shall promptly contribute to the capital of the Company
fifty one percent (51%) of the aggregate amount reimbursed by the Company
pursuant to this Section 3.1(d) and UEC shall promptly contribute to the capital
of the Company forty nine percent (49%) of the aggregate amount reimbursed by
the Company pursuant to this Section 3.1(d). The respective amounts contributed
by NEI and by UEC pursuant to this Section 3.1(d) shall be credited to their
respective Equity Accounts. Each Member shall be responsible for its own
expenditures, including but not limited to attorney fees, incurred in
negotiating and preparing the Agreement.



                    (e)                    Within fifteen (15) days after the
date the Agreement has been executed by both NEI and UEC, NEI shall contribute
Fifty One Thousand Dollars ($51,000) to the Company for working capital and UEC
shall contribute Forty Nine Thousand Dollars ($49,000) to the Company for
working capital. Upon such contributions, the respective amounts contributed by
NEI any by UEC pursuant to this Section 3.1(e) shall be credited to their
respective Equity Accounts.



                              3.2          Record Title. Title to the Assets
shall be held by the Company. Effective as of the Effective Date, NEI shall
assign the Mining Lease to the Company on the form of assignment attached hereto
as Exhibit I.

ARTICLE IV
INTERESTS OF MEMBERS

                              4.1          Initial Ownership Interests. The
Members shall have the following respective initial Ownership Interests:

                              NEI     -     51%
                              UEC    -     49%.

                              4.2          Changes in Ownership Interests. The
Ownership Interests shall be eliminated or changed as follows:

                              (a)          Upon resignation or deemed
resignation of a Member as provided in Section 4.4 and Article XIV;

4



--------------------------------------------------------------------------------





                              (b)          Upon an election by a Member pursuant
to Section 10.5 to contribute to an adopted Program and Budget either (i)
nothing or (ii) less than the percentage equal to its Ownership Interest;

                              (c)          In the event of default by a Member
in making its agreed-upon contribution to an adopted Program and Budget,
followed by an election by the other Member to invoke any of the remedies in
Section 11.5;

                              (d)          Upon Transfer by a Member of part or
all of its Ownership Interest pursuant to Article VII; or

                              (e)          Upon acquisition by a Member of part
or all of the Ownership Interest of the other Member, however effected.

                              4.3          Admission of New Members. Except in
the event of a transfer permitted pursuant to Article VII, a new member may be
admitted only with the unanimous written approval of the Members.

                              4.4          Elimination of Interest Smaller than
10%.

                              (a)          A Reduced Member whose Recalculated
Ownership Interest is less than ten percent (10%) shall be deemed to have
withdrawn from the Company and shall relinquish its entire Ownership Interest,
free and clear of any Encumbrance arising by, through or under such Reduced
Member, except any Encumbrance listed in Paragraph 1.1 of Exhibit A or to which
both Members have agreed. Such relinquished Ownership Interest shall be deemed
to have accrued automatically to, and such Reduced Member's Capital Account
shall be transferred to, the remaining Member. Such Reduced Member shall have
the right to receive seven and one-half percent (7.5%) of Net Proceeds, if any,
up to a maximum amount of one hundred percent (100%) of such Reduced Member's
Equity Account balance as of the effective date of the deemed withdrawal. Upon
its receipt of such amount, (i) such Reduced Member shall thereafter have no
further right, title or interest in the Assets, the Company or under this
Agreement, (ii) the tax partnership recognized in Section 5.2 and in Exhibit C
shall be liquidated as provided in Paragraph 4.2 of Exhibit C and (iii) such
Reduced Member shall execute and deliver to the remaining Member an appropriate
conveyance of any rights, titles and interests the Reduced Member may have in
the Assets.

                              (b)          The deemed withdrawal, the
relinquishments, the liquidation and the conveyance for which this Section
provides shall be effective as of the effective date of the recalculation under
Sections 10.5 or 11.5. However, if the final adjustment provided under Section
10.6 for any recalculation under Section 10.5 results in a Recalculated
Ownership Interest of ten percent (10%) or more (i) the Recalculated Ownership
Interest shall be deemed, effective retroactively as of the first day of the
then-current Program Period, to have automatically revested; (ii) the Reduced
Member shall be reinstated as a Member, with all rights and obligations
pertaining thereto; (iii) the right to Net Proceeds under Subsection 4.4(a)
shall terminate; and (iv) the Manager, on behalf of the Members, shall make any
necessary reimbursements, reallocations of Products, contributions and other
adjustments as provided in Subsection 10.6(d). Similarly, if such final
adjustment under Section 10.6 results in a Recalculated Ownership Interest for a
Member of less than ten percent (10%) for a Program Period as to which the
provisional calculation under Section 10.5 had not resulted in an Ownership
Interest of less than ten percent (10%), then such Member, at its election
within thirty (30) days after notice of the final adjustment, may contribute an
amount resulting in a revised final adjustment and resulting Recalculated
Participating Interest of ten percent (10%). If no such election is made, such
Member shall be deemed to have withdrawn under the terms of Subsection 4.4(a) as
of the beginning of such Program Period, and the Manager shall make any
necessary reimbursements, reallocations of Products, contributions and other
adjustments as provided in Subsection 10.6(d), including any necessary
reallocations and adjustments of any Net Proceeds to which such Member may be
entitled for such Program Period.

5



--------------------------------------------------------------------------------





                              4.5          Documentation of Adjustments to
Ownership Interests. Each Member's Ownership Interest and related Equity Account
balance shall be shown in the accounting records of the Company and any
adjustments thereto, including but not limited to any reduction, readjustment,
and restoration of Ownership Interests under Sections 4.4, 10.5, 10.6 and 11.5,
shall be made monthly. The Manager shall from time to time revise the Schedule
of Members (the "Schedule of Members") attached hereto to reflect such changes.

ARTICLE V
RELATIONSHIP OF THE MEMBERS

                              5.1          Limitation on Authority of Members.
Neither Member, by virtue of being a Member, (i) is an agent of the Company or
(ii) has authority to act for the Company. Any Member that purports to take any
action or to bind the Company in violation of this Section 5.1 shall be solely
responsible for any resulting loss and expense incurred by the Company and shall
indemnify and hold the Company harmless with respect to any such loss and
expense.

                              5.2          Federal Tax Elections and
Allocations. The Company shall be treated as a partnership for federal income
tax purposes and no Member shall take any action to alter such treatment.

                              5.3          State Income Tax. To the extent
permissible under Law, the relationship of the Members shall be treated for all
state income tax purposes in the same manner as for federal income tax purposes.

                              5.4          Tax Returns. After approval by the
Management Committee, any tax returns and other required tax forms shall be
governed by Exhibit C.

                              5.5          Other Business Opportunities. Except
with respect to the Area of Interest to the extent provided for in the
Agreement, (a) each Member shall have the right to engage in and receive full
benefit from any independent business activities or operations, whether or not
competitive with the Company, without consulting with or obligation to the other
Member or the Company and (b) the doctrines of "corporate opportunity" and
"business opportunity," and similar doctrines, shall not apply to any other
activity or operation of either Member. Neither Member shall have any obligation
to the Company or the other Member with respect to any property outside the Area
of Interest at any time or within the Area of Interest after the termination of
the Company. Unless otherwise agreed in writing, neither the Company, the
Manager or any Member shall have any obligation to mill, beneficiate or
otherwise treat any materials not produced from the Area of Interest in any
facility owned or controlled by the Company, the Manager or such Member.

6



--------------------------------------------------------------------------------





                              5.6          Waiver of Rights to Partition or
Other Division of Assets. The Members hereby waive and release all rights of
partition, of sale in lieu thereof, or other division of Assets, including but
not limited to any such rights provided by Law.

                              5.7          Bankruptcy of a Member. A Member
shall cease to have any (i) powers hereunder as a Member or as Manager and (ii)
voting rights or rights of approval hereunder, upon bankruptcy, insolvency,
dissolution or assignment for the benefit of creditors of or by such Member, and
its representative or successor upon the occurrence of any such event shall have
only the rights, powers and privileges of a transferee enumerated in Section 7.2
and shall be liable for all obligations of the Member hereunder. In no event,
however, shall such representative or successor become a substitute Member
unless the requirements of Section 7.2 are satisfied.



                              5.8          No Certificates. The Company shall
not issue certificates representing Ownership Interests.

                              5.9          Disposition of Production. Subject to
the second sentence of this Section 5.9, the Company shall from time to time
sell or otherwise dispose of any Products produced from the Properties and may,
but shall not be obligated, from time to time use futures contracts, forward
sales, trading in puts, calls, options and any similar hedging, price protection
and/or other marketing mechanisms in connection with such disposition. A Member
may elect to receive Products in kind upon payment by such Member to the Company
pursuant to an agreement approved by the Management Committee of all additional
costs and expenses relating to such Member's taking in kind.

                              5.10        Limitation of Liability. Except to the
extent expressly provided in the Agreement, neither the Manager nor a Member
shall be (i) required to make any contribution to the Company, (ii) bound by or
liable for any debt, liability or obligation of the Company, whether arising
under Law, in contract or tort, or otherwise or (iii) obligated to restore a
deficit Capital Account upon the dissolution of the Company or a liquidation of
any Ownership Interest.

                              5.11        Indemnities. Sections 3.6 and 8.12 of
the LLC Member's Agreement provide for certain indemnities and other matters and
limit the application thereof under certain circumstances and apply to the
Exhibits as well as to this LLC Operating Agreement. In addition, the Company
may, and shall have the power to, indemnify and hold harmless either Member, the
Manager, the members of the Management Committee and any other person or entity
from and against any and all claims and demands whatsoever arising from or
related to the Business, the Company or a Member's membership in the Company.

7



--------------------------------------------------------------------------------





                              5.12        No Third Party Beneficiaries. This
Agreement shall be construed to benefit only the Company, the Manager, the
Management Committee and the Members, and their respective successors and
assigns, and shall not be construed to create third party beneficiary rights in
any other party or in any governmental organization or agency.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

                              6.1          Warranties and Representations of
Each Member. Section 3.1 of the LLC Members' Agreement is hereby incorporated
herein by reference as Section 6.1 hereof.



ARTICLE VII
TRANSFER OF INTEREST; PREEMPTIVE RIGHT

                              7.1          General.           A Member shall
have the right to Transfer to a third party its Ownership Interest, or any
beneficial interest therein, solely as provided in this Article VII.

                              7.2          Limitations on Free Transferability.
Any Transfer by a Member shall be subject to the following limitations:

                              (a)          Neither Member shall Transfer any
beneficial interest in the Company (including but not limited to any royalty,
profits or other interest in Products) except in conjunction with the Transfer
of part or all of its Ownership Interest;

                              (b)          No transferee of all or any part of
an Ownership Interest shall have the rights of a Member unless and until the
transferring Member has provided to the other Member notice of the Transfer,
and, except as provided in Subsections 7.2(f) and 7.2(g), the transferee, as of
the effective date of the Transfer, has committed in writing to assume and be
bound by the Agreement to the same extent as the transferring Member;

                              (c)          Neither Member shall without the
consent of the other Member make a Transfer that shall violate the Act or other
Law or result in the cancellation of any permit, license or other similar
authorization;

                              (d)          No Transfer shall relieve the
transferring Member of any liability, whether accruing before or after the
Transfer;

                              (e)          A Member that makes a Transfer that
causes termination of the tax partnership referred to in Section 5.2 shall
indemnify the other Member for, from and against any and all loss, cost,
expense, damage, liability or claim thereafter arising as a result of the
Transfer, including but not limited to any increase in taxes, any interest and
penalties and any decrease in credits, resulting from such termination and any
tax on indemnification proceeds received by the indemnified Member.

                              (f)          In the event of a Transfer of less
than all of an Ownership Interest, the transferring Member and its transferee
shall act and be treated as a single Member under the Agreement; provided
however, that in order for such Transfer to be effective, the transferring
Member and its transferee must first:

8



--------------------------------------------------------------------------------





                                        (1)          agree in writing that as
between themselves, one of them is authorized to act as the sole agent ("Sole
Agent") on behalf of both with respect to all matters pertaining to the
Agreement and the Company; and

                                        (2)          notify the other Member in
writing of the designation of the Sole Agent and in such notice warrant and
represent to the other Member that:

A.          the Sole Agent has the sole authority to act on behalf of and to
bind the transferring Member and its transferee with respect to all matters
pertaining to the Agreement and the Company;

B.          the other Member may rely on all decisions of, notices and other
communications to and from and failures to respond by the Sole Agent, as if made
or given (or not made or given) by both the transferring Member and the
transferee; and

C.          all decisions of, all notices and other communications to and from,
and all failures to respond by, the other Member to the Sole Agent shall be
deemed to have been made, given or received (or not made, given or received), as
the case may be, by, to or from both the transferring Member and the transferee.

The transferring Member and the transferee may change the Sole Agent (but such
replacement must be one of them) by giving written notice to the other Member,
which notice must conform to this Subsection 7.2(f).

                              (g)          If the Transfer is the grant of an
Encumbrance on an Ownership Interest to secure a loan or other indebtedness of a
Member in a bona fide transaction, other than (i) a transaction approved
unanimously by the Management Committee or (ii) Project Financing, such
Encumbrance shall be granted only in connection with such loan to or other
indebtedness of that Member or the performance by that Member of its obligations
under the Agreement and shall be subject to the terms of the Agreement and the
rights and interests of the other Member. Any such Encumbrance shall be further
subject to the condition that the holder of such Encumbrance (the "Chargee")
first enters into a written agreement with the other Member, in form reasonably
satisfactory to the other Member and binding upon the Chargee, to the effect
that:

                                        (1)          the Chargee shall not enter
into possession or institute any proceedings to foreclose or partition the
encumbering Member's Ownership Interest and that the Encumbrance shall be
subject to the provisions of the Agreement;

                                        (2)          the Chargee's remedies
under the Encumbrance shall be limited to the maximum extent permitted by New
Mexico law to the sale of the entire (but only the entire) encumbering Member's
Ownership Interest (A) to the other Member or, if there is no such sale, (B) at
a public auction to be held at least forty-five (45) days after prior notice to
the other Member, with the purchaser at such sale being required to enter into a
written agreement with the other Member assuming all obligations of the
encumbering Member under the terms of the Agreement. The price for any sale to
the other Member pursuant to clause A of this Section 7.2(g) (2) shall be the
remaining principal amount of the loan by the Chargee to the encumbering Member,
plus accrued interest and related expenses, and such sale shall occur within
sixty (60) days of the Chargee's written notice to the other Member of its
intent to sell the encumbering Member's Ownership Interest. If the sale to the
other Member does not close by the end of such period, then unless the failure
is caused by the encumbering Member or the Chargee, the Chargee may sell the
encumbering Member's Ownership Interest at a public auction pursuant to clause B
of this Section 7.2(g)(2); and

9



--------------------------------------------------------------------------------





                                        (3)          the Encumbrance shall be
subordinate to any then-existing debt, including but not limited to Project
Financing previously approved by the Management Committee, encumbering the
transferring Member's Ownership Interest.

                              7.3          Preemptive Right. Any Transfer by
either Member under Section 7.1 and any Transfer by an Affiliate in Control of
either Member shall, to the extent provided in Exhibit H, be subject to a
preemptive right of the other Member. Failure of a Member's Affiliate to comply
with this Section 7.3 and Exhibit H shall be a breach by such Member of the
Agreement.

                              7.4          Prohibited Transfers. In connection
with the involuntary transfer or other transfer prohibited by the Agreement, the
transferee shall not be admitted to the Company as a Member without the written
consent of the non-transferring Member. A prohibited transferee who does not
receive such consent may not vote or designate Management Committee members,
shall be entitled only to the distributions to which his transferor otherwise
would have been entitled and shall have no other right to participate in the
management of the Business or to become a Member.

ARTICLE VIII
MANAGEMENT COMMITTEE

                              8.1          Organization and Composition. The
Members hereby establish a Management Committee to determine overall policies,
objectives, procedures, methods and actions under the Agreement. The Management
Committee shall consist of two (2) member(s) appointed by NEI and two (2)
member(s) appointed by UEC. Each Member may appoint one or more alternate
members of the Management Committee to act in the absence of a regular member.
Any alternate so acting shall be deemed to be acting for the Member that
appointed him/her. A Member appointing a member or alternate member of the
Management Committee shall give the other Member written notice of the
appointment. NEI shall designate one of the members of the Management Committee
appointed by it to serve as chair of the Management Committee.



                              8.2          Decisions. Each Member, acting
through its appointed member(s) in attendance at the meeting, shall have two
equal votes on the Management Committee and unless otherwise provided in the
Agreement, all decisions of the Management Committee shall be by at least sixty
percent (60%) of such votes. In the event of a disagreement between or among
Members with at least sixty percent (60%) of such votes with respect to the
approval of any item or items in any Program or Budget, the Management Committee
shall approve all items in such Program or Budget as to which there is no
disagreement and attempt in good faith and with due diligence to resolve all
such disagreement in accordance with Section 10.4. In the event Members with at
least sixty percent (60%) of such votes do not so resolve such differences, then
such Members shall appoint one additional member to the Management Committee,
who shall serve as a member only to vote with respect to such item or items. In
the event Members with at least sixty percent (60%) of such votes do not agree
upon the appointment of such additional member, then each such Member shall
appoint one unaffiliated person and such persons shall together select the
additional member. Promptly following the appointment of the additional member,
the Manager shall call a special meeting of the Management Committee in
accordance with Section 8.3 to vote on the item or items as to which there was
disagreement. Decisions made at a Management Committee meeting shall be
implemented in accordance with approved Programs and Budgets.

10



--------------------------------------------------------------------------------





                              8.3          Meetings.

                              (a)          The Management Committee shall hold
regular meetings at least quarterly in Albuquerque, New Mexico or at other
place(s) agreed upon from time to time. The Manager shall give fifteen (15) days
notice to the Members of such regular meetings. Additionally, either Member may
call a special meeting upon seven (7) days written notice to the other Member.
In case of an emergency, reasonable notice of a special meeting less than seven
(7) days shall suffice. There shall be a quorum if at least one member of the
Management Committee representing each Member is present; provided, however,
that if all members of the Management Committee representing a Member fail to
attend two consecutive regular or special meetings, then a quorum shall exist at
the second meeting if the other Member is represented by at least one appointed
member. Any vote at such second meeting of the attending member(s) of the
Management Committee shall be considered the vote required to conduct any
business properly noticed, even if such vote would otherwise require unanimity.

                              (b)          If business cannot be conducted at a
regular or special meeting of the Management Committee due to the lack of a
quorum, either Member may call the next meeting upon ten (10) days written
notice to the other Member.

                              (c)          Each notice of a meeting of the
Management Committee shall include an itemized agenda prepared by the Manager,
in the case of a regular meeting, or by the Member calling the meeting, in the
case of a special meeting, but any matter may be considered at any meeting (i)
if either Member adds the matter to the agenda at least five (5) business days
prior to the meeting or (ii) with the consent of the other Member. The Manager
shall prepare minutes of all meetings and shall use its best efforts to
distribute copies of such minutes to the other Member within ten (10) business
days after the meeting. The other Member shall (i) sign and return or (ii)
object in writing to the minutes prepared by the Manager, within thirty (30)
days after receipt; failure to do either shall be deemed acceptance of the
minutes as prepared by the Manager. The minutes, when signed or deemed accepted
by both Members, shall be the official record of decisions made by the
Management Committee. If a Member properly objects to minutes proposed by the
Manager, the members of the Management Committee shall seek, for a period not to
exceed thirty (30) days from receipt by the Manager of written notice of the
objection, to agree upon minutes acceptable to both Members. If the members of
the Management Committee do not so agree within such thirty (30) day period, the
minutes as prepared by the Manager, together with the other Member's proposed
changes and the Manager's responses to such proposed changes, shall collectively
constitute the record of the meeting. Either Member may electronically record a
meeting with the consent of the other Member. If personnel employed in
Operations are required to attend a Management Committee meeting, reasonable
costs incurred in connection with such attendance shall be charged to the
Business Account. All other costs of the Management Committee shall be borne by
the Members individually.

11



--------------------------------------------------------------------------------





                              8.4          Action Without Meeting in Person. In
lieu of regular or special meetings in person, the Management Committee may
conduct any meeting by telephone, video conference or any other means permitted
under the Act, so long as minutes of such meetings are prepared in accordance
with Subsection 8.3(c). The Management Committee may also without a meeting take
action by a document signed by all members of the Management Committee.

                              8.5          Matters Requiring Approval. Except as
otherwise delegated to the Manager in Section 9.2, the Management Committee
shall have exclusive authority to determine all matters related to overall
policies, objectives, procedures, methods and actions under this Agreement.

                              8.6          Conflict of Interest. Except as
otherwise expressly provided in the Agreement, any agreement or transaction
between the Company and a Member or its affiliate must be approved by Members
with at least sixty percent (60%) of the votes on the Management Committee.

ARTICLE IX
MANAGER

                              9.1          Appointment. The Members hereby
appoint NEI as Manager, to have overall management responsibility for
Operations. NEI hereby agrees to serve as Manager unless and until it resigns
pursuant to Section 9.4.

                              9.2          Powers and Duties of Manager. Subject
to the terms and provisions of the Agreement, the Manager (i) shall have the
following powers and duties, which shall be discharged in accordance with
approved Programs and Budgets, and (ii) may delegate any or all of such powers
and duties to officers, employees, agents or representatives:

                              (a)          To manage, direct and control
Business and Operations and prepare and present proposed Programs and Budgets to
the Management Committee pursuant to Article X.

                              (b)          To implement the decisions of the
Management Committee, make all expenditures necessary to carry out adopted
Programs, and promptly advise the Management Committee if it lacks sufficient
funds to carry out its responsibilities under the Agreement.

                              (c)          To use reasonable efforts to (i)
purchase or otherwise acquire all material, supplies, equipment, water, and
utility and transportation services required for Operations, such purchases and
acquisitions to be made to the extent feasible and practicable on the best terms
reasonably available, taking into account all of the circumstances; (ii) obtain
such customary warranties and guarantees as are available in connection with
such purchases and acquisitions; and (iii) keep the Assets free and clear of all
Encumbrances, except any Encumbrances (A) listed in Paragraph 1.1 of Exhibit A,
(B) any Encumbrances existing at the time of, or created concurrently with, the
acquisition of such Assets, (C) mechanic's or materialmen's liens (which shall
be contested, released or discharged in a diligent matter), and (D) Encumbrances
specifically approved by the Management Committee.

12



--------------------------------------------------------------------------------





                              (d)          To conduct such title examinations of
the Properties and cure such title defects pertaining to the Properties as may
be advisable in its reasonable judgment.

                              (e)          To (i) make or arrange for all
payments required by leases, licenses, permits, contracts and other agreements
related to the Assets; (ii) pay all taxes, assessments and like charges on
Operations and Assets, except taxes determined or measured by a Member's sales
revenue or net income, but including severance, resources, processor's and other
production taxes due with respect to Products, and otherwise promptly pay and
discharge expenses incurred in Operations; provided, however, that if so
authorized by the Management Committee, the Manager may contest (in the courts
or otherwise) the validity or amount of any tax, assessment or charge if the
Manager deems the same to be unlawful, unjust, unequal or excessive, or
undertake such other steps or proceedings as the Manager may deem reasonably
necessary to secure a cancellation, reduction, readjustment or equalization
thereof, but in no event shall the Manager permit or allow title to the Assets
to be lost as the result of the nonpayment of any tax, assessment or like
charge; and (iii) do all other acts reasonably necessary to maintain the Assets.

                              (f)          To (i) apply for all necessary
permits, licenses and approvals; (ii) comply in material respects with Law;
(iii) promptly notify the Management Committee of any allegations relating to
the Business, Operations or the Properties of material violation of Law; and
(iv) prepare and file all reports or notices required for or as a result of
Operations. The Manager shall not be in breach of this Section 9.2(f) if a
violation occurs despite the Manager's good faith efforts, consistent with its
standard of care provided for in Section 9.3, to comply. In the event of any
such violation, the Manager shall timely cure or dispose of such violation on
behalf of both Members through performance, payment of fines and penalties, or
otherwise, and the costs of cure or disposition shall be charged to the Business
Account.

                              (g)          To prosecute and defend, but not
initiate without consent of the Management Committee, litigation or
administrative proceedings relating to Business or Operations. Any Member shall
(i) have the right to participate, at its own expense, in such litigation or
proceedings and (ii) approve in advance any settlement involving payments,
commitments or obligations in excess of One Hundred Thousand Dollars
($100,000.00) in cash or value.

                              (h)          Subject to Section 8.12 of the LLC
Members' Agreement, to obtain insurance for the benefit of the Company as
provided in Exhibit F or as may otherwise be determined from time to time by the
Management Committee.

                              (i)          To dispose of Assets, whether by
abandonment, surrender or Transfer in the ordinary course of business, except
that Properties may be abandoned or surrendered only as provided in Section
12.2. Without prior authorization from the Management Committee, however, the
Manager shall not (i) dispose of Assets in any one transaction (or in any series
of related transactions) having a value in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00); (ii) enter into any sales contracts or commitments for
Products, except as permitted in Section 5.9; (iii) begin the dissolution or
liquidation of the Company; or (iv) dispose of all or a substantial part of the
Assets necessary to achieve the purposes of the Company.

13



--------------------------------------------------------------------------------





                              (j)          To carry out its responsibilities
hereunder through officers, employees, agents, Affiliates and independent
contractors.

                              (k)          To keep and maintain all required
accounting and financial records pursuant to the procedures described in Exhibit
B and, unless otherwise agreed by the Members, in accordance with customary cost
accounting practices in the mining industry and to ensure appropriate separation
of accounts.

                              (l)          To keep and maintain all required
records, make elections, prepare and file all federal and state tax returns or
other required tax forms and perform the other duties of the Manager provided
for in Exhibit C.

                              (m)        To maintain Equity Accounts for each
Member. Each Member's Equity Account shall be (i) credited with the value of
such Member's contributions under Section 3.1 and with any additional amounts
contributed by such Member to the Company and (ii) charged with the cash and the
fair market value of property distributed to such Member (net of liabilities
assumed by such Member and liabilities to which such distributed property is
subject). Contributions and distributions shall include all cash contributions
and distributions and the agreed value (expressed in dollars) of all in-kind
contributions and distributions. Solely for purposes of determining Equity
Account balances, the Manager shall reasonably estimate the fair market value of
any Products distributed to the Members and such estimated value shall be used
regardless of the actual amount received by a Member upon disposition of such
Products.

                              (n)          To keep the Management Committee
advised of Operations by submitting in writing to the members of the Management
Committee (i) monthly progress reports that include statements of expenditures
and comparisons of such expenditures to the adopted Budget; (ii) periodic
summaries of data acquired; (iii) reports concerning Operations; (iv) a detailed
final report within forty-five (45) days after completion of each Program and
Budget, which shall include comparisons between actual and budgeted expenditures
and comparisons between objectives and results of Programs; and (v) such other
reports as the Management Committee may reasonably request. Subject to Article
XIII, at all reasonable times the Manager shall provide any member of the
Management Committee or any other representative of a Member, at the Member's
request, cost and expense, with access to and the right to inspect and copy all
of the following, to the extent preserved or kept by the Manager: Existing Data,
maps, drill logs and other drilling data, cores, pulps, reports, surveys,
assays, analyses, production reports, records relating to operations and to
technical, accounting and financial matters, and other Business Information. In
addition, the Manager shall allow any Member, at its risk, cost and expense,
subject to reasonable safety regulations, and without interfering with
Operations, to inspect the Assets and Operations.

14



--------------------------------------------------------------------------------





                              (o)          Consistent with the requirements of
Law and contractual obligations, to prepare an Environmental Compliance plan,
which shall be approved by the Management Committee, for all Operations and
include in each Program and Budget sufficient funding to implement such plan and
satisfy the financial assurance requirements of any Law or contractual
obligation pertaining to Environmental Compliance.

                              (p)          Subject to Section 4.2 of the LLC
Member's Agreement, to perform Continuing Obligations when and as economic and
appropriate, whether before or after termination of the Company. The Manager
shall have the right to delegate performance of Continuing Obligations to
persons having demonstrated skill and experience therein. As part of each
proposed Program and Budget, the Manager shall specify the measures to be taken
for performance of Continuing Obligations and the cost of such measures. The
Manager shall keep the Members reasonably informed about the Manager's efforts
to perform Continuing Obligations. Authorized representatives of each Member
shall have the right from time to time to enter the Properties to inspect work
directed toward satisfaction of Continuing Obligations and to audit books,
records and accounts related thereto.

                              (q)          To maintain funds deposited into the
Environmental Compliance Fund in a separate income producing account(s), which
may include but is not limited to money market accounts. mutual funds and other
investments approved by the Management Committee. Funds deposited into the
Environmental Compliance Fund shall be used solely for Environmental Compliance
and Continuing Obligations. The Manager may commit such funds, property,
insurance, bonds and other matters to satisfy financial assurance requirements
for reclamation and restoration of the Properties and for other Environmental
Compliance.

                              (r)          If and whenever Ownership Interests
are adjusted in accordance with the Agreement, to modify the Schedule of Members
to properly reflect such adjustments and propose from time to time methods for
fairly allocating costs for Continuing Obligations.

                              (s)          To make any limited liability company
filings and registrations required in Delaware or in New Mexico.

                              (t)          To undertake all other activities
reasonably necessary to fulfill the foregoing and to implement the policies,
objectives, procedures, methods and actions determined by the Management
Committee pursuant to Section 8.1.

                              9.3          Manager's Standard of Care.

                              (a) The Manager shall discharge its duties and
conduct Operations in a good faith, workmanlike and efficient manner, in
accordance with applicable mining industry standards and practices, and in
accordance with Law and the terms and provisions of the Agreement, leases,
licenses, permits, contracts and other agreements pertaining to the Assets. The
Manager shall not be liable to the Members or to the Company for any act or
omission resulting in damage or loss, except to the extent caused by or
attributable to the Manager's willful misconduct or gross negligence. The
Manager shall not be in default of any of its duties if its inability or failure
to perform results from the inability or failure of any Member to perform acts
or to contribute amounts required of it hereunder.

15



--------------------------------------------------------------------------------





                              (b) To the extent the Manager has any duties and
liabilities relating to the Company or to a Member, the Manager shall not be
liable to the Company or to any Member for the Manager's good faith reliance on
the provisions of the Agreement, the records of the Company, or information,
opinions, reports and statements presented to the Manager by a Member, the
Management Committee, any of the Company's employees or any other person or
entity, as to matters the Manager reasonably believed to have been within such
other person's or entity's professional or expert competence. The preceding
sentence shall in no way limit the Manager's right to rely on information to the
extent provided in Section 18-406 of the Act. The Manager, solely by reason of
being Manager, shall not be personally liable under any judgment of a court or
in any other manner for any debt, obligation or liability of the Company,
whether that liability or obligation arises in contract, tort or otherwise.



                              9.4          Manager's Resignation and Deemed
Offer to Resign.

The Manager may resign upon not less than two (2) months prior written notice to
the Members, in which case the Management Committee shall appoint, effective as
of the effective date of the resignation, a new Manager within ten (10) days
after receiving the Manager's written notice of resignation. In addition, if any
of the following shall occur, the Manager shall be deemed to have resigned upon
such occurrence, with the successor Manager, which may be either a Member or a
non-Member, to be appointed by the Management Committee at a subsequently called
meeting of the Management Committee:



                              (a)          the Manager fails to perform a
material obligation imposed upon it under the Agreement and such failure
continues for a period of sixty (60) days after written notice from the
Management Committee members demanding performance;

                              (b)          the Manager fails to pay or contest
in good faith Company bills and Company debts as they become due;

                              (c)          a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar officer is appointed for all or a
substantial part of the Manager's assets and such appointment is not made
ineffective or discharged within sixty (60) days after it is made or is
consented to, requested by or acquiesced in by the Manager;

                              (d)          the Manager commences a voluntary
case under any applicable bankruptcy, insolvency or similar law now or hereafter
in effect, consents to the entry of an order for relief in an involuntary case
under any such law, makes a general assignment for the benefit of creditors, or
acts in furtherance of any of the foregoing; or

                              (e)          a court of competent jurisdiction in
an involuntary case commenced under any applicable bankruptcy, insolvency or
similar law enters a judgment, decree or order for relief that substantially and
materially impairs (i) the Manager's ability to serve as Manager or (ii) a
substantial part of the Manager's Ownership Interest or other assets.

16



--------------------------------------------------------------------------------





Under Subsections (c), (d) or (e) above, the appointment of a successor Manager
shall be deemed to pre-date the event causing a deemed resignation.

                              9.5          Payments To Manager. The Manager
shall be compensated and reimbursed in accordance with Exhibit B and approved
Budgets.

                              9.6          Transactions With Affiliates. If the
Manager engages Affiliates to provide services hereunder, it shall do so on
terms no less favorable than would be the case in arm's-length transactions with
unrelated parties.

                              9.7          Activities During Deadlock. Subject
to the contrary direction of the Management Committee and the receipt of
necessary funds, if the Management Committee for any reason fails:

                    (i) to adopt an Exploration Program and Budget, a
pre-Feasibility Study, a Feasibility Study or a Development Program and Budget,
then the Manager shall continue Operations at levels sufficient to maintain the
Properties;

                    (ii) to adopt an initial Mining Program and Budget or any
Expansion or Modification Program and Budget, then the Manager shall continue
Operations at levels sufficient to maintain the then current Operations and
Properties; or

                    (iii) to adopt Mining Programs and Budgets subsequent to the
initial Mining Program and Budget, then the Manager shall continue Operations at
levels comparable with the last adopted Mining Program and Budget.

ARTICLE X
PROGRAMS AND BUDGETS

                              10.1        Initial Program and Budget. The
Members shall within one hundred eighty (180) days of the Effective Date jointly
prepare and adopt an initial Program and Budget (the "Initial Program and
Budget"), which shall be attached hereto as Exhibit G.

                              10.2        Operations Pursuant to Programs and
Budgets. Except as otherwise provided in Section 10.12 and in Section 2.2 of the
LLC Members' Agreement, Operations shall be conducted, expenses incurred, and
Assets acquired only pursuant to Programs and Budgets adopted pursuant to the
Agreement. Every Program and Budget shall provide for accrual of reasonably
anticipated Environmental Compliance expenses with respect to Operations
contemplated thereunder.

                              10.3        Presentation of Programs and Budgets.
Except for the Initial Program and Budget, which shall be adopted as provided in
Section 10.1, the Manager shall (i) prepare proposed Programs and Budgets
covering a period of one (1) year or any other period approved by the Management
Committee and (ii) submit the same to the Management Committee for
consideration. Proposed Programs and Budgets may include Exploration,
Pre-Feasibility Studies, Feasibility Studies, Development, Mining and Expansion
or Modification Operations components, or any combination thereof, and shall be
reviewed by and adopted upon a vote of the Management Committee in accordance
with Article VIII and Section 10.4. Each Program and Budget adopted by the
Management Committee, regardless of the period it covers, shall be reviewed at
least once annually at a meeting of the Management Committee. During the period
covered by any Program and Budget, and at least two (2) months prior to its
expiration, a proposed Program and Budget for the succeeding period shall be
prepared by the Manager and submitted to the Management Committee for review
pursuant to this Section 10.3.

17



--------------------------------------------------------------------------------





                              10.4        Review and Adoption of Proposed
Programs and Budgets. Within forty-five (45) days after submission by the
Manager to the Management Committee of a proposed Program and Budget, each
Member shall submit in writing to the Management Committee:

                              (a)          notice that the Member approves any
or all of the components of the proposed Program and Budget;

                              (b)          suggested modifications of the
proposed Program and Budget; or

                              (c)          notice that the Member rejects any or
all of the components of the proposed Program and Budget, together with a
specific and itemized description of each rejected component and the reasons for
the rejection thereof.

If a Member fails to make any of the foregoing responses within the time
provided, the failure shall be deemed to be a vote by the Member for adoption of
the Manager's proposed Program and Budget.

If one or more Members makes a timely response in accordance with Sections
10.4(a), (b) or (c), then the Manager, working with the responding Member(s),
shall seek for a period not to exceed sixty (60) days to address and resolve
each component for which a modification has been suggested or which has been
rejected, including the development, discussion and analysis of reasonable
alternatives and shall propose revised components acceptable to the Members. The
Manager shall then call a Management Committee meeting in accordance with
Section 8.3 to review and vote on the previously unapproved components of the
proposed Program and Budget.

                              10.5        Election to Participate.

                              (a)          By written notice to the Management
Committee within twenty (20) calendar days after the final vote adopting a
Program and Budget, and notwithstanding its vote concerning adoption thereof, a
Member may elect to participate in the approved Program and Budget (i) in
proportion to its Ownership Interest as of the beginning of the Program Period,
(ii) in some lesser amount than its Ownership Interest, or (iii) not at all. If
a Member makes an election under Section 10.5(a) (ii) or (iii), its Ownership
Interest shall be recalculated as provided in Section 10.5(b), with the dilution
effective as of the first day of the Program Period for the adopted Program and
Budget. If a Member fails to notify the Management Committee of its election,
that Member shall be deemed to have elected to contribute to such Program and
Budget in proportion to its Ownership Interest as of the beginning of the
Program Period.

                              (b)          If a Member elects to contribute to
an adopted Program and Budget in some lesser percentage than its Ownership
Interest, or not at all, and the other Member elects to fund all or any portion
of the deficiency, the Ownership Interest of the Reduced Member shall be
provisionally recalculated as follows:

18



--------------------------------------------------------------------------------





                                        (1)          for an election made before
Payout, by dividing (A) the sum of (1) the amount credited to the Reduced
Member's Equity Account with respect to its Initial Contribution under Section
3.1, (2) the total of all of the Reduced Member's contributions to the Company
under Subsection 10.5(a) or otherwise pursuant to the Agreement, and (3) the
amount, if any, the Reduced Member elects to contribute to the adopted current
Program and Budget, by (B) the sum of (1), (2) and (3) above for both Members;
and then multiplying the result by one hundred; or

                                        (2)          for an election made after
Payout, by reducing its Ownership Interest in an amount equal to
one-and-one-half times the amount by which it would have been reduced under
Section 10.5(b)(1) if such election were made before Payout.

The Ownership Interest of the other Member shall be increased by the amount of
the reduction in the Ownership Interest of the Reduced Member. If the other
Member elects not to fund the entire deficiency, the Manager shall adjust the
Program and Budget on the basis of the funds to be available.

                              (c)          Whenever Ownership Interests are
recalculated pursuant to this Section 10.5, (i) the Equity Accounts of both
Members shall be revised to bear the same ratio to each other as their
recalculated Ownership Interests, (ii) the Schedule of Members shall be amended
to reflect the recalculated Ownership Interests, and (iii) the portion of
Capital Account attributable to the reduced Ownership Interest of the Reduced
Member shall be transferred to the other Member.

                              10.6        Recalculation or Restoration of
Reduced Interest Based on Actual Expenditures.

                              (a)          If a Member makes an election with
respect to a proposed Program and Budget under Subsection 10.5(a) (ii) or (iii),
then within forty-five (45) days after the conclusion of such Program and
Budget, the Manager shall report to the Members the amount of funds expended on
the Program and Budget and the obligations incurred by the Manager in connection
therewith.

                              (b)          If the Manager expended amounts or
incurred obligations that were different than those provided for in the adopted
Budget, the respective Ownership Interests of the Members shall be recalculated
pursuant to Subsection 10.5(b) by substituting each Member's actual contribution
to the adopted Budget for that Member's estimated contribution at the time of
the Reduced Member's election under Subsection 10.5(a).

                              (c)          If the Manager expended amounts or
incurred obligations aggregating less than seventy-five percent (75%) of the
adopted Program and Budget, within thirty (30) days after receiving the
Manager's report, the Reduced Member may give written notice to the other Member
of its election to reimburse the other Member for the difference between any
amount contributed by the Reduced Member to such adopted Program and Budget and
the Reduced Member's proportionate share (at the Reduced Member's former
Ownership Interest) of the actual amounts expended and incurred for the Program
and Budget, plus interest on the difference accruing at the rate described in
Section 11.3 plus ten (10) percentage points. The Reduced Member shall pay the
appropriate amount (including interest) to the other Member with such notice.
Failure of the Reduced Member to so notify and pay such amount shall (i) result
in dilution pursuant to this Article X and (ii) bar the Reduced Member from
exercising its rights under this Subsection 10.6(c) concerning the relevant
adopted Program and Budget.

19



--------------------------------------------------------------------------------





                              (d)          All recalculations under this Section
10.6 shall be effective as of the first day of the Program Period for the
adopted Program and Budget. The Manager, on behalf of both Members and to the
extent possible, shall make such reimbursements, reallocations, contributions
and other adjustments as are required to put each Member in the position that it
would have been in had its Ownership Interests, as recalculated under this
Section 10.6, been in effect throughout the Program Period for such Program and
Budget.

                              (e)          Whenever Ownership Interests are
recalculated pursuant to this Section 10.6, (i) the Members' respective Equity
Accounts shall be revised to bear the same ratio to each other as their
respective Recalculated Ownership Interests, (ii) the Schedule of Members shall
be amended to reflect the recalculated Ownership Interests, and (iii) the
respective Capital Accounts of the Members shall be determined without regard to
Section 10.5(c); provided, that the portion of the Capital Account of the
Reduced Member attributable to its reduced Ownership Interest, if any, after
taking into account the adjustments required by this Section 10.6, shall be
transferred to the other Member.

                              10.7          Pre-Feasibility Study Program and
Budgets. .

                              (a)          When a Member has the good faith and
reasonable belief that economically viable Mining Operations may be possible on
the Properties, the Member may propose that a Pre-Feasibility Study Program and
Budget, or a Program and Budget that includes Pre-Feasibility Studies, be
prepared. Such proposal shall (i) be made in writing to the other Member and
(ii) reference the data upon which the proposing Member bases its opinion. The
proposing Member shall call a special meeting of the Management Committee
pursuant to Section 8.3. If the proposal is adopted by the Management Committee,
the Manager shall prepare or have prepared a Pre-Feasibility Study Program and
Budget as approved by the Management Committee and shall submit the same to the
Management Committee within ninety (90) days following adoption of the proposal.

                              (b)          The Management Committee may
determine to have the Pre-Feasibility Study prepared by the Manager, by
Feasibility Contractors, or by both, or prepared by the Manager and audited by
Feasibility Contractors. A Pre-Feasibility Study Program shall include the work
necessary to prepare and complete the Pre-Feasibility Study approved in the
proposal adopted by the Management Committee, which may include some or all of
the following:

                                        (1)          analyses of various
alternatives for mining, processing and beneficiation of Products;

20



--------------------------------------------------------------------------------





                                        (2)          analyses of alternative
mining, processing and production rates;

                                        (3)          analyses of alternative
sites for facilities (such as water supply facilities, transport facilities,
reagent storage facilities, offices, shops, warehouses, stock yards, explosives
storage facilities, handling facilities, housing, processing facilities and
public facilities);

                                        (4)          analyses of alternatives
for waste handling, treatment and disposal (including but not limited to a
description of any alternative methods of disposal and locations of proposed
disposal site(s));

                                        (5)          estimates of recoverable
proven and probable reserves of Products and related substances, considering,
among other things, composition thereof, impurities, grade, technical and
economic constraints on production and recovery, processing, losses, and mining
rates commensurate with such reserves;

                                        (6)          analyses of environmental
impacts of each alternative, including but not limited to an analysis of
permitting, Environmental Liabilities, other Environmental Law implications; and
estimated costs of Environmental Compliance;

                                        (7)          conduct of appropriate
metallurgical tests to determine the efficiency of alternative extraction,
recovery and processing methods, including but not limited to an estimate of
water, power and reagent consumption;

                                        (8)          conduct of hydrology and
other studies related to any required water supply and to any required
dewatering; and

                                        (9)          conduct of other studies
and analyses approved by the Management Committee.

                              (c)          Any Pre-Feasibility Study may be
based upon the cumulative results from time to time of each alternative studied,
so that if a particular portion of the work results in a conclusion that further
work on a particular alternative would be unwarranted, there shall be no
obligation to continue expenditures on Pre-Feasibility Studies related to such
alternative.

                              10.8        Completion of Pre-Feasibility Studies
and Selection of Approved Alternatives. As soon as reasonably practicable
following completion of the Pre-Feasibility Studies required for full evaluation
of the alternatives studied pursuant to Pre-Feasibility Programs, the Manager
shall prepare and submit to the Management Committee a report summarizing all
Pre-Feasibility Studies. Such report shall incorporate:

                              (a)          the results of the analyses of the
alternatives and other matters evaluated in the Pre-Feasibility Programs;

                              (b)          reasonable estimates of capital costs
for the Development and start-up of any mine, mill and other processing and
ancillary facilities required for the Development and Mining alternatives
evaluated (based on flowsheets, piping and instrumentation diagrams and other
major engineering diagrams), which capital cost estimates shall include
reasonable estimates of:

21



--------------------------------------------------------------------------------





                                        (1)          capitalized pre-stripping
expenditures, if an open pit or surface mine is proposed;

                                        (2)          expenditures required to
purchase, construct and install all machinery, equipment and other facilities
and infrastructure (including contingency expenditures) required to bring the
mine(s) into commercial production, including but not limited to an analysis of
costs of equipment or supply contracts in lieu of Development costs for each
Development and Mining alternative evaluated;

                                        (3)          expenditures required to
perform all other related work required to commence commercial production of
Products and, if applicable, process Products (including reasonable estimates of
working capital requirements); and

                                        (4)          all other direct and
indirect costs and general and administrative expenses required for proper
evaluation of Development and Mining alternatives and annual production levels.
Capital cost estimates shall include a schedule of the timing of the estimated
capital requirements for each alternative;

                              (c)          a reasonable estimate of the annual
expenditures required for the first year of Operations after completion of the
capital program described in Section 10.8(b) for each Development alternative
evaluated and for subsequent years of Operations, including estimates of annual
production, processing, administrative, operating and maintenance expenditures,
taxes (other than income taxes), working capital requirements, royalty and
purchase obligations, equipment leasing and supply contract expenditures, work
commitments, Environmental Compliance costs, post-Operations Environmental
Compliance and Continuing Obligations funding requirements and all other
anticipated costs of such Operations. Such estimate shall include for each
alternative an estimate of the number of employees required to conduct the first
year of Operations;

                              (d)          a review of the nature, extent and
rated capacity of the mine(s), machinery, equipment and other facilities
preliminarily estimated to be required to produce and market Products under each
Development and Mining alternative analyzed;

                              (e)          an analysis (including sensitivity
analyses reasonably requested by a Member) based on various target rates of
return and price assumptions of whether it is technically, environmentally and
economically feasible to place a prospective ore body within the Properties into
commercial production for each of the Development and Mining alternatives
analyzed (including a discounted cash flow rate of return analysis for each
alternative and net present value estimates using various discount rates
reasonably requested by a Member); and

                              (f)          such other information as the
Management Committee deems appropriate.

22



--------------------------------------------------------------------------------





Within sixty (60) days after the Manager delivers the Pre-Feasibility Study
summary to the Members, a meeting of the Management Committee shall be convened
to review the Pre-Feasibility Study summary and select one or more Approved
Alternatives, if any.

                              10.9        Programs and Budgets for Feasibility
Study. Within sixty (60) days following the selection by the Management
Committee of an Approved Alternative, the Manager shall submit to the Management
Committee a Program and a Budget, which shall include necessary Operations, for
the preparation of a Feasibility Study. As determined by the Management
Committee, a Feasibility Study may be prepared by the Manager, Feasibility
Contractors, or both, or may be prepared by the Manager and audited by
Feasibility Contractors.

                              10.10      Development Programs and Budgets;
Project Financing.

                              (a)          Unless otherwise determined by the
Management Committee, the Manager shall not submit to the Management Committee a
Program and Budget including Development of any mine described in a completed
Feasibility Study until at least sixty (60) days after the receipt by the
Manager of the Feasibility Study. Unless otherwise directed by the Management
Committee, the Program and Budget which includes Development of any mine
described in the completed Feasibility Study shall be based on the estimated
cost of Development described in the Feasibility Study for the Approved
Alternative.

                              (b)          Promptly following adoption by the
Management Committee of the Program and Budget, which includes Development as
described in a completed Feasibility Study, but in no event more than one
hundred twenty (120) days after such adoption, the Manager shall submit to the
Management Committee a report on material bids received for Development work (a
"Bid Report"). If bids described in the Bid Report result in the aggregate cost
of Development work exceeding one hundred fifteen percent (115%) of the
Development cost estimates that formed the basis of the Development component of
the adopted Program and Budget, such Program and Budget shall be deemed to have
been re-submitted to the Management Committee based on the aggregate costs
described in the Bid Report on the date of receipt thereof and shall be reviewed
and adopted in accordance with Sections 8.2 and 10.4.

                              (c)          If the Management Committee approves
the Development of any mine(s) described in a Feasibility Study and also decides
to seek Project Financing for such mine(s), each Member shall at its own cost
cooperate in seeking Project Financing for such mine(s); provided, however, that
all fees, charges and costs (including but not limited to attorneys' and
technical consultants' fees) paid to Project Financing lenders shall be borne by
the Members in proportion to their respective Ownership Interests, unless such
fees are capitalized as a part of the Project Financing.

                              10.11          Expansion or Modification Programs
and Budgets. As determined by the Management Committee, any Program and Budget
proposed by the Manager involving Expansion or Modification shall be based on a
Feasibility Study prepared by the Manager, Feasibility Contractors, or both, or
prepared by the Manager and audited by Feasibility Contractors. The Program and
Budget which include Expansion or Modification shall be submitted for review and
approval by the Management Committee within sixty (60) days following receipt by
the Manager of such Feasibility Study.

23



--------------------------------------------------------------------------------





                              10.12      Budget Overruns; Program Changes. The
Manager shall promptly notify the Management Committee of any material departure
from an adopted Program and Budget. If an adopted Budget is exceeded by more
than fifteen percent (15%) in the aggregate, then the excess over twelve and
one-half percent (12.5%), unless authorized or ratified by the Management
Committee, shall be for the sole account of the Manager and such excess shall
not be included in the calculations of Ownership Interests nor deemed a
contribution under the Agreement. Budget overruns of twenty percent (20%) or
less in the aggregate shall be borne by the Members in proportion to their
respective Ownership Interests.

                              10.13      Supplemental Business Arrangement. The
Management Committee may at any time determine by unanimous vote of the Members
that it is appropriate to segregate the Area of Interest into areas subject to
separate Programs and Budgets for purposes of conducting further Exploration,
Pre-Feasibility or Feasibility Studies, Development or Mining. If and when it
makes such a determination, the Management Committee shall designate which
portion(s) of the Properties shall comprise area(s) for separate business
arrangements (each a "Supplemental Business Arrangement") for the purpose of
further exploring, analyzing, developing and mining such portion(s). Except to
the extent the Members agree otherwise, each Supplemental Business Arrangement
shall have substantially the same terms as the Agreement and the respective
rights and interests of the Members shall be identical to the rights and
interests of the Members in the Company at the time of designation and the
Members shall agree upon new Capital and Equity Accounts. Following the creation
of a Supplemental Business Arrangement, the Agreement shall terminate insofar as
it affects the Properties covered by the Supplemental Business Arrangement.

ARTICLE XI
ACCOUNTS AND SETTLEMENTS

                              11.1        Monthly Statements. The Manager shall
submit to the Management Committee monthly statements of account reflecting in
reasonable detail the charges and credits to the Business Account during the
preceding month.

                              11.2        Cash Calls. On the basis of each
adopted Program and Budget, the Manager shall submit prior to the last day of
each month a cash call for estimated cash requirements for the next month.
Within twenty (20) days after receipt of a cash call, each Member shall advance
its proportionate share of the estimated cash requirements. The Manager shall
record all funds received in the Business Account. The Manager shall at all
times maintain a cash balance approximately equal to the rate of disbursement
for up to thirty (30) days. All funds in excess of immediate cash requirements
shall be invested by the Manager for the benefit of the Company in accounts and
investments selected by and at the discretion of the Management Committee, which
investments may include but are not limited to money market investments and
money market funds.

                              11.3        Failure to Meet a Cash Call. A Member
that fails to meet a cash call in the amount and at the times specified in
Section 11.2 shall be in default and the amounts of each defaulted cash call
shall bear interest from the date due at an annual rate equal to five (5)
percentage points over the Prime Rate, but in no event shall the rate of
interest exceed the maximum permitted by Law. Such interest shall accrue to the
benefit of and be payable to the non-defaulting Member but shall not be deemed
as an amount contributed by the defaulting Member in the event dilution occurs
in accordance with Subsection 4.2(c). In addition to any other rights and
remedies available to it under Law, the non-defaulting Member shall have those
other rights, remedies and elections specified in Sections 11.4 and 11.5.

24



--------------------------------------------------------------------------------





                              11.4        Cover Payment. If a Member defaults in
making a contribution or cash call required by an adopted Program and Budget,
the non-defaulting Member may, but shall not be obligated to, advance some or
all of amount in default on behalf of the defaulting Member (each such advance,
a "Cover Payment"). Each Cover Payment shall be deemed a demand loan bearing
interest from the date of the advance at the rate provided in Section 11.3. If
more than one Cover Payment is made, Cover Payments shall be aggregated and the
rights and remedies described herein pertaining to individual Cover Payments
shall apply to the aggregated Cover Payments. The failure to repay such a loan
upon demand shall be a default.

                              11.5        Remedies. The Members acknowledge that
if a Member defaults in making a cash call payment or in repaying a loan, as
required under Sections 11.2, 11.3 or 11.4, whether or not a Cover Payment is
made, it will be difficult to measure the damages resulting from such default
(the Members having attempted to calculate such damages in advance and concluded
that the amount of such damages cannot be calculated with reasonable certainty).
The Members acknowledge and recognize that damage to the non-defaulting Member
could be significant. In the event of such default, as reasonable liquidated
damages and not as a penalty, the non-defaulting Member may with respect to any
such default not cured within thirty (30) days after notice thereof to the
defaulting Member elect any of the following remedies by giving written notice
of such election to the defaulting Member. Such election may be made with
respect to each failure to meet a cash call made in accordance with Section 11.2
and relating to a Program and Budget, regardless of the frequency of such cash
calls.

                              (a)          Upon a default under Sections 11.3 or
11.4, the defaulting Member shall be deemed to have granted to the
non-defaulting Member a power of sale as to all or any portion of the defaulting
Member's (i) Ownership Interest and (ii) interest in the Assets. Such power
shall be exercised consistent with Law and otherwise in a commercially
reasonable manner and upon reasonable notice. If the non-defaulting Member
elects to enforce the liens and security interests arising under the Agreement
pursuant to the terms of this Section 11.5(a), the defaulting Member shall be
deemed to have waived any rights to (i) redeem, (ii) valuation and appraisal,
(iii) stay execution, (iv) require a marshaling of assets, and (v) a bond in the
event a receiver is appointed, and the defaulting Member shall be liable for any
deficiency.

                              (b)          The non-defaulting Member may elect
to have the defaulting Member's Ownership Interest diluted or eliminated as
follows:

                                        (1)          For a default occurring
before Payout relating to a Program and Budget covering in whole or in part
Exploration, Pre-Feasibility Study or Feasibility Study Operations, the Reduced
Member's Ownership Interest shall be recalculated by dividing (A) the sum of (1)
the value of the Reduced Member's Initial Contribution under Section 3.1, (2)
the total of all of the Reduced Member's contributions to the Company under
Subsection 10.5(a) or otherwise pursuant to this Agreement and (3) the amount,
if any, the Reduced Member contributed to the adopted Program and Budget with
respect to which the default occurred, by (B) the sum of (1), (2) and (3) above
for both Members, and then (C) multiplying the result by one hundred. For such a
default occurring after Payout, the Reduced Member's Ownership Interest shall be
reduced in an amount equal to one-and-one-half times the amount by which it
would have been reduced if such default had occurred before Payout. For such a
default, whether occurring before or after Payout, the Recalculated Ownership
Interest shall then be further reduced:

25



--------------------------------------------------------------------------------





A.          for a default relating exclusively to an Exploration Program and
Budget, by multiplying the Recalculated Ownership Interest by 10%; or

B.          for a default relating to a Program and Budget covering in whole or
in part Pre-Feasibility Study and/or Feasibility Study Operations, by
multiplying Recalculated Ownership Interest by 15%.

The Ownership Interest of the other Member shall be increased by the amount of
the reduction in the Ownership Interest of the Reduced Member, including but not
limited to the additional reductions under Subsections 11.5(b)(1)(A) or (B).

                                        (2)          For a default relating to a
Program and Budget covering in whole or in part Development or Mining, at the
non-defaulting Member's election, the defaulting Member shall be deemed to have
withdrawn from the Company and relinquished to the non-defaulting Member its
entire interest in the Assets; provided, however, the defaulting Member shall
have the right to receive only from seven and one-half percent (7.5%) of Net
Proceeds, if any, and not from any other source, an amount equal to ninety five
percent (95%) of the defaulting Member's Equity Account balance at the time of
such default. Upon receipt of such amount, the defaulting Member shall
thereafter have no further right, title or interest in the Assets.

                                        (3)          Dilution under this
Subsection 11.5(b) shall be effective as of the date of the original default and
Section 10.6 shall not apply. The amounts of any Cover Payment under Section
11.4 and interest thereon, or any interest accrued in accordance with Section
11.3, shall be deemed to be amounts contributed by the non-defaulting Member and
not as amounts contributed by the defaulting Member.

                                        (4)          Whenever Ownership
Interests are recalculated pursuant to this Subsection 11.5(b), (A) the
respective Equity Accounts of the Members shall be adjusted to bear the same
ratio to each other as their respective recalculated Ownership Interests and (B)
the portion of Capital Account attributable to the reduced Ownership Interest of
the Reduced Member shall be transferred to the other Member.

26



--------------------------------------------------------------------------------





                              (c)          If a Member has defaulted in meeting
a cash call or repaying a loan and the non-defaulting Member has made a Cover
Payment, then, in addition to a reduction in the defaulting Member's Ownership
Interest pursuant to Subsection 11.5(b), the non-defaulting Member shall have
the right, (i) if the indebtedness of the defaulting Member to the
non-defaulting Member arising from a default or Cover Payment is not discharged
within forty-five (45) days of the default or Cover Payment and (ii) upon not
less than thirty (30) days advance written notice to the defaulting Member, to
elect to purchase all the right, title and interest, however and whenever
acquired or arising, of the defaulting Member in the Company and the Assets,
including but not limited to its Ownership Interest or Net Proceeds interest,
together with all proceeds from and accessions to the foregoing (collectively
the "Defaulting Member's Entire Interest") at a purchase price equal to ninety
percent (90%) of the fair market value thereof as determined by a qualified
independent appraiser appointed by the non-defaulting Member. If the defaulting
Member objects in writing to the appraiser so appointed within ten (10) days
after receiving written notice of appointment, then another qualified
independent appraiser shall be appointed jointly by the appraiser appointed by
the non-defaulting Member and a qualified independent appraiser appointed by the
defaulting Member; provided, however, that if the defaulting Member fails to
designate a qualified independent appraiser for such purpose within ten (10)
days after giving written notice of such objection, then the appraiser
originally appointed by the non-defaulting Member shall serve as the appraiser;
provided further, that if the appraisers appointed by each of the Members fail
to appoint a third qualified independent appraiser within five (5) days after
the appointment of the last of them, then upon the application of a Member a
qualified independent appraiser shall be appointed by a judge of the New Mexico
District Court in Cibola County. There shall be withheld from the purchase price
payable upon transfer of the Defaulting Member's Entire Interest, the amount of
any Cover Payment under Section 11.4 plus unpaid interest thereon to the date of
such transfer and any unpaid interest accrued in accordance with Section 11.3 to
the date of such transfer. Upon payment of the purchase price, the defaulting
Member shall be deemed to have relinquished all of the Defaulting Member's
Entire Interest to the non-defaulting Member.

                              11.6        Audits.

                              (a)          Within ninety (90) days after the end
of each calendar year and at the request of a Member, an independent certified
public accountant selected by the Manager shall conduct an audit in accordance
with generally accepted auditing standards covering all books and records
maintained by the Manager pursuant to the Agreement, all Assets and
Encumbrances, all transactions completed and Operations conducted during such
year, all production and inventory records, all costs for which the Manager
sought reimbursement, and all other matters customarily included in such audits.
Any exceptions to and claims upon the Manager for discrepancies disclosed by
such audit shall be made not more than three (3) months after receipt of the
audit report by both Members, unless a Member elects to have an independent
audit made pursuant to Subsection 11.6(b) which is ongoing at the end of such
three (3) month period, in which case such exceptions and claims may be made
within the period provided in Subsection 11.6(b). If no timely exception or
claim is made, the audit to be deemed correct and binding upon the Members. The
cost of audits under this Section 11.6(a) shall be charged to the Business
Account.

                              (b)          Notwithstanding any audit pursuant to
Section 11.6(a), a Member shall have the right, at its sole cost, to have an
independent certified public accountant make an independent audit of Company
books, records and accounts, including but not limited to charges to the
Business Account. Such audit shall cover matters selected by the requesting
Member. The requesting Member shall give the other Member thirty (30) days prior
written notice of such audit. Such audit shall (i) be conducted during the
Manager's normal business hours and (ii) not interfere with Operations. Neither
Member shall have the right to such an audit relating to any transactions or
Operations started more than twenty-four (24) months after the calendar year
during which such transactions or Operations were charged to the Business
Account. All written exceptions to and claims upon the Manager for discrepancies
disclosed by such an audit shall be deemed waived unless made within three (3)
months after delivery by the auditors to the Member that requested the audit of
a written report on such audit.

27



--------------------------------------------------------------------------------





ARTICLE XII
PROPERTIES

                              12.1        Royalties, Production Taxes and Other
Payments Based on Production. All required payments of (i) advance and
production royalties, (ii) other amounts required by the Mining Lease, (iii)
severance, resources, processor's and other taxes based on production of
Products, and (iv) other payments out of such production to private parties and
governmental entities, shall be determined and made by the Manager in a timely
manner and otherwise in accordance with Law and agreements. The Manager shall at
the request of a Member furnish to the Members evidence of timely payment. In
the event the Manager fails to make any such required payment, a Member may make
such payment and shall thereby become subrogated to the rights of the payee;
provided, however, that the making of any such payment on behalf of the Company
shall not constitute acceptance by the paying Member of any liability to such
third party for the underlying obligation.

                              12.2        Abandonment and Surrender. The
Management Committee may authorize the Manager to surrender or abandon part or
all of the Properties. If a Member objects to such surrender or abandonment,
that Member may elect to have the Company to assign and convey to the objecting
Member or its nominee, without cost to the objecting Member, the Company's
interest in the Properties sought to be abandoned or surrendered, free and clear
of all Encumbrances created by, through or under the Company other than those to
which both Members have agreed. Upon such assignment and conveyance, the
interest assigned and conveyed shall cease to be part of the Properties.

ARTICLE XIII
CONFIDENTIALITY, OWNERSHIP, USE
AND DISCLOSURE OF INFORMATION

                              13.1        Business Information. All Business
Information shall be owned jointly by the Members in proportion to their
respective Ownership Interests. Subject to the last sentence of this Section
13.1, both before and after termination of the Company, all Business Information
may be used by either Member for any purpose, whether or not competitive with
the Business, without consulting with or obligation to the other Member. Except
as provided in Sections 13.3 and 13.4, or with the prior written consent of the
other Member, a Member shall keep confidential and not disclose to any third
party or to the public any portion of the Business Information that constitutes
Confidential Information.

                              13.2        Member Information. In performing its
obligations under this Agreement, a Member shall not be obligated to disclose
any Member Information to the other Member, to the Company, or to the Manager.
If a Member elects to disclose Member Information to the other Member, to the
Company, or to the Manager, such Member Information, together with all
improvements, enhancements, refinements and incremental additions thereto that
are developed, conceived, originated or obtained by either Member in performing
its obligations under the Agreement ("Enhancements"), shall be owned exclusively
by the Member that originally developed, conceived, originated or obtained such
Member Information. Each Member, the Company and the Manager may use and enjoy
the benefits of such Member Information and Enhancements in the Business, but
the Member, the Company or the Manager that did not originally develop,
conceive, originate or obtain such Member Information may not use the same for
any other purpose. Except as provided in Section 13.4, or with the prior written
consent of the other Member, which consent may be withheld in such Member's sole
discretion, a Member shall keep confidential and not disclose to any third party
or to the public any portion of the Member Information and Enhancements owned by
the other Member that constitutes Confidential Information.

28



--------------------------------------------------------------------------------





                              13.3        Permitted Disclosure of Confidential
Business Information. A Member may disclose Business Information that is
Confidential Information (i) to its officers, directors, partners, members,
employees, Affiliates, agents, attorneys, accountants, consultants, contractors,
subcontractors and advisors, for the sole purpose of such Member's performance
of its obligations under the Agreement, (ii) to any party to whom the disclosing
Member contemplates a Transfer of all or any part of its Ownership Interest, for
the sole purpose of enabling that party to evaluate the proposed Transfer, (iii)
to any actual or potential lenders, underwriters, investment bankers or
investors, for the sole purpose of enabling such parties to evaluate whether to
make a loan to or investment in the disclosing Member, or (iv) to a third party
with whom the disclosing Member contemplates any independent business activity
or operation.

          The Member disclosing Confidential Information pursuant to this
Section 13.3 shall disclose the same only to parties that (i) have a bona fide
need to know such Confidential Information for a purpose for which disclosure to
such parties is permitted under this Section 13.3 and (ii) have agreed in a
writing delivered to and enforceable by the other Member to use such
Confidential Information solely for such purpose and otherwise to be bound by
the provisions of this Article XIII. Such writing shall not preclude parties
described in this second paragraph of this Section 13.3 from discussing and
completing a Transfer transaction with the other Member. The Member disclosing
Confidential Information shall be responsible and liable for any use or
disclosure of the Confidential Information by third parties in violation of the
Agreement or such writing.

                              13.4        Disclosure Required By Law.
Notwithstanding anything to the contrary contained in this Article XIII, a
Member may disclose Confidential Information if in the opinion of the disclosing
Member's legal counsel such disclosure is legally required to be made (i) in a
judicial, administrative or governmental proceeding pursuant to a valid subpoena
or applicable order or (ii) pursuant to the rules or regulations of a stock
exchange or similar trading market applicable to the disclosing Member.

          Prior to disclosure of Confidential Information pursuant to this
Section 13.4, the disclosing Member shall give the other Member at least ten
(10) days prior written notice (unless less time is permitted by such subpoena,
order, rules or regulations). In making such disclosure, the disclosing Member
shall disclose only that portion of Confidential Information required to be
disclosed and shall take all reasonable efforts to preserve the confidentiality
thereof, including but not limited to obtaining protective orders and supporting
the other Member's intervention in any proceeding.

29



--------------------------------------------------------------------------------





                              13.5        Public Announcements. Prior to making
or issuing any press release or other public announcement or disclosure of
Business Information, a Member shall consult with the other Member as to the
content and timing of such announcement or disclosure, unless in the good faith
judgment of the announcing or disclosing Member insufficient time is allowed by
Law to consult with the other Member before such announcement or disclosure must
be made, but in such event, the announcing or disclosing Member shall as soon as
possible provide the other Member with a copy of such announcement or
disclosure. Any such press release or other public announcement or disclosure
shall also identify the non-announcing or non-disclosing Member.

ARTICLE XIV
RESIGNATION AND DISSOLUTION

                              14.1        Events of Dissolution. The Company
shall be dissolved upon the occurrence of any of the following:

                              (a)          end of its term in accordance with
Section 2.6;

                              (b)          unanimous written agreement of the
Members;

                              (c)          at the election of a Member upon
sixty (60) days notice of termination to the other Member, if the Management
Committee fails to adopt an annual Program and Budget for nine (9) months after
the expiration of the latest adopted Program and Budget, but only following the
completion of the processes provided for in Sections 8.2 and 10.4;

                              (d)          resignation of a Member pursuant to
Section 14.2 or upon the bankruptcy, insolvency, dissolution or assignment for
the benefit of creditors of a Member;

                              (e)          as provided in Section 14.4; or

                              (f)          as otherwise provided by the Act.



                              14.2        Resignation. Subject to Sections 4.1,
5.1 and 5.2 of the LLC Members' Agreement and the other provisions of the
Agreement, a Member may elect to resign from the Company by giving written
notice to the other Member of the effective date of resignation, which date
shall be the later of the end of the then current Program Period or thirty (30)
days after the date the notice is delivered. Upon such a resignation, the
resigning Member shall be deemed to have transferred to the remaining Member all
of its Ownership Interest, including but not limited to all of its rights,
titles and interests in the Assets and in its Capital Account, without cost and
free and clear of all Encumbrances arising by, through or under the resigning
Member except those (i) described in Paragraph 1.1 of Exhibit A and (ii) to
which both Members have agreed. The resigning Member shall execute and deliver
such instruments as may be necessary in the reasonable judgment of the other
Member to evidence such transfer. A resigning Member shall have no right to
receive (i) the fair value of his Ownership Interest pursuant to Section  18-604
of the Act or (ii) any other amount. If within a single sixty (60) day period
both Members elect to withdraw, then the Company shall be deemed to have been
terminated by unanimous written agreement of the Members pursuant to Section
14.1(b).

30



--------------------------------------------------------------------------------





 

                              14.3        Disposition of Assets on Dissolution.
In addition to dissolution pursuant to Section 14.1, the Company shall be
dissolved if the Properties have been mined to Economic Exhaustion. "Economic
Exhaustion" shall occur whenever a skilled and prudent miner knowledgeable about
the costs and economics of the uranium mining industry would abandon permanently
mineral extraction operations on the Properties as uneconomic rather than
continue upkeep and maintenance of the Assets on a standby basis. If a Member
elects in its sole discretion to advance the funds ("Standby Funds") required
for upkeep and maintenance of the Assets for at least one year (which shall be
subject to recoupment only from Products subsequently produced), then it shall
be conclusively presumed that Economic Exhaustion has not occurred for so long
as Standby Funds are sufficient to continue upkeep and maintenance of the Assets
on a standby basis.

                              14.4        Filing of Certificate of Cancellation.
Upon completion of the winding up of the affairs of the Company, the Manager
shall promptly file a Certificate of Cancellation with the Office of the
Secretary of State of Delaware, except that if the Manager has caused the
dissolution of the Company, either voluntarily or involuntarily, then a person
selected by the Members to wind up the affairs of the Company shall file the
Certificate of Cancellation.

                              14.5        Right to Data After Dissolution. After
dissolution of the Company pursuant to Sections 14.1(a), (b), (c), (e) or (f),
each Member shall be entitled to make and retain copies of all data acquired by
the Company before the effective date of termination but not previously
furnished to it; provided, however, that a resigning Member or a Member whose
bankruptcy, insolvency, dissolution, or assignment for the benefit of creditors
resulted in the dissolution of the Company pursuant to Subsection 14.1(d), shall
not be entitled to any such copies.

                              14.6        Liquidation and Termination. Upon
dissolution of the Company, the Manager shall appoint in writing one or more
liquidators (who may but need not be a Member or the Manager), who shall have
full authority to wind up the affairs of the Company and to make a final
distribution as provided herein. The liquidator(s) shall continue to operate the
Company, with all of the power and authority of the Management Committee and the
Manager, to the extent necessary or appropriate for the efficient completion of
liquidation. The steps to be accomplished by the liquidator(s) are as follows:

                              (a)          Without limitation of the foregoing,
the liquidator(s) shall have the power and authority (i) to complete any
transaction and satisfy any obligation uncompleted or unsatisfied at the time of
dissolution if the transaction or obligation arises out of Operations prior to
dissolution and (ii) to grant or receive extensions of time or change the method
of payment of already existing liabilities or obligations, prosecute and defend
actions on behalf of the Company, encumber Assets, and take any other reasonable
action in any matter with respect to which the Company continues to have, or
appears or is alleged to have, an interest or liability.

31



--------------------------------------------------------------------------------





                              (b)          As promptly as practicable after
dissolution and again after final liquidation, the liquidator(s) shall cause a
proper accounting to be made by independent certified public accountants of the
Company's assets, liabilities, Business and Operations, through the last day of
the month in which the dissolution occurs or final liquidation is completed, as
the case may be, including in such accounting the profit or loss resulting from
the actual or deemed sale or distribution of Assets, as provided in Exhibit C.

                              (c)          The liquidator(s) shall pay the debts
and liabilities of the Company or otherwise make provision therefor, including
but not limited to by the creation of one or more cash escrow funds for
contingent liabilities in such amounts and for such terms as the liquidator(s)
shall determine. The liquidator(s) shall then by payment of cash and/or property
(in the sole discretion of the liquidator(s)), and, in the case of property,
valued by an independent appraiser selected by the liquidator(s) at fair market
value as of the date of dissolution, distribute to the Members in proportion to
their respective Ownership Interests as of such date, such amounts of cash and
property as are required to dispose of all remaining Assets. For purposes of
this Section 14.6, a distribution of an asset or an undivided interest in an
asset in kind to a Member shall be considered a distribution of an amount equal
to the fair market value of such asset or undivided interest. A Member shall
have the right to designate another person or entity to receive any property
that otherwise would be distributed in kind to that Member pursuant to this
Section 14.6.

                              (d)          Any real property distributed to the
Members pursuant to this Section 14.6 shall be (i) conveyed by special warranty
deed and (ii) subject to all Encumbrances, contracts and commitments then in
effect with respect to such property, which shall be assumed by the Member(s)
receiving such property.

                              (e)          Except as expressly provided in the
Agreement, the liquidator shall comply with any applicable requirements of the
Act and other Laws pertaining to the winding up of the affairs of the Company
and the final distribution of its assets. Liquidation of the Company shall be
completed within any time limits imposed by Treasury Regulations Sec. 1.704-1(b)
(2) (ii) and (g), the Act and other Law.



                              (f)          The distribution of cash or property
to the Members in accordance with the provisions of this Section 14.6 shall be
deemed to constitute a complete (i) return to the Members of their respective
Capital Contributions and (ii) distribution to the Members of their respective
interests in the Company and in all property of the Company. Subject to Sections
4.1 and 4.2 of the LLC Members' Agreement and other applicable provisions of the
Agreement, neither Member shall have any obligation to contribute to the Company
or to pay to the other Member or any other person or entity any deficit in its
Capital Account.



                              (g)          Upon the completion of the
distribution of the Company's assets as provided in this Section 14.6, the
Company shall be terminated and the liquidator shall file a certificate of
cancellation and take such other actions as may be necessary to terminate the
Company.

32



--------------------------------------------------------------------------------





 

ARTICLE XV

DISPUTES



                              15.1        Incorporation of Article VII of LLC
Members' Agreement by Reference. Article VII of the LLC Members' Agreement is
hereby incorporated by reference in its entirety in this LLC Operating Agreement
as Article XV hereof.



ARTICLE XVI
GENERAL PROVISIONS

                              16.1        Incorporation of Article VIII of LLC
Members' Agreement by Reference. Article VIII of the LLC Members' Agreement is
hereby incorporated by reference in its entirety in this LLC Operating Agreement
as Article XVI hereof.



 

IN WITNESS WHEREOF, the parties hereto have executed this LLC Operating
Agreement as of the Effective Date.



NEUTRON ENERGY, INC.

By:      /s/ Kelsey Boltz, President               
            Kelsey Boltz, President



 

URANIUM ENERGY CORPORATION

By:     /s/ Harry L. Anthony                         
           Name: Harry L. Anthony
Title:  Chief Operation Officer



 

33





--------------------------------------------------------------------------------



EXHIBIT A



to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT



of

CIBOLA RESOURCES LLC

ASSETS AND AREA OF INTEREST



1.1       PROPERTIES AND TITLE EXCEPTIONS

"South L Bar Tract"



That certain tract of land sometimes known as the "South L Bar Tract," located
in Cibola (formerly Valencia) County, New Mexico, comprising a portion of the
lands originally known and referred to as "L Bar Ranch," lying within the
boundaries of the original Cebolleta Land Grant, the exterior boundaries of the
South L Bar Tract being more particularly described as follows, to-wit:



Beginning at a point on the original South boundary of the Cebolleta Land Grant,
which point bears North 89o56' West 4842.42 feet from the 14-mile corner or
marker on the original Southern boundary of said Cebolleta Land Grant; thence
due North along the Easterly boundary of the lands owned by the Cebolleta people
and adjoining the L Bar Ranch lands a distance of 10,411.75 feet to a point;
thence South 89o59'20" East 13,751.27 feet to a point; thence South 00o18'21"
East 10,433.41 feet to a point on the original Southern boundary of the
Cebolleta Land Grant, which is the Southeast corner of this tract; thence along
the original Southern boundary of the Cebolleta Land Grant North 89o47' West a
distance of 1081.2 feet; thence North 89o47' West a distance of 2638.35 feet to
a point; thence North 89o57' West a distance of 5245.68 feet to a point; thence
North 89o56' West 4842.42 feet to the place and point of beginning;



EXCEPTING AND EXCLUDING all portions of said South L Bar Tract lying and being
East of the Exxon Mineral Fee West Boundary Line, as set forth in that certain
Quitclaim deed from Sohio Petroleum Company and Reserve Oil and Minerals
Corporation, as Grantors, to Exxon Company, U.S.A., as Grantee, dated February
11, 1974 and recorded in Volume 248, at pages 5135-5137, of the official records
of Valencia County;

EXHIBIT A


Page 1 of 3





--------------------------------------------------------------------------------





 

ALSO EXCEPTING AND EXCLUDING all portions of said South L Bar Tract lying and
being within the boundaries of "Tract I," as described in that certain Special
Warranty Deed dated December 31, 1963 from Jno. Hampton and Hazel E. Hampton,
husband and wife, et al., as Grantors, to Cebolleta Land Grant, as Grantee,
recorded in Volume 151, at page 196, of the official records of Valencia County;



ALSO EXCEPTING AND EXCLUDING all portions of said South L Bar Tract lying and
being within the boundaries of the "DOE Tract," as described in Exhibit "A" to
Warranty and Quitclaim Deed dated September 22, 2004 from Sohio Western Mining
Company, as Grantor, to United States of America, as Grantee, recorded in volume
13 at page 9438, of the official records of Cibola County;



ALSO EXCEPTING AND EXCLUDING a tract bound on the North by the North line of
said South L Bar Tract; bound on the West by the East line of "Tract I," as
described in that certain Special Warranty Deed dated December 31, 1963 from
Jno. Hampton and Hazel E. Hampton, husband and wife, et al., as Grantors, to
Cebolleta Land Grant, as Grantee, recorded in Volume 151, at page 196, of the
official records of Valencia County; bound on the South by the North line of the
"DOE Tract," as described in Exhibit "A" to Warranty and Quitclaim Deed dated
September 22, 2004 from Sohio Western Mining Company, as Grantor, to United
States of America, as Grantee, recorded in Volume 13, at page 9438, of the
official records of Cibola County; and bound on the East by the following
described line: beginning at the Northeast corner of the "DOE Tract," as
described in Exhibit "A" to Warranty and Quitclaim Deed dated September 22, 2004
from Sohio Western Mining Company, as Grantor, to United States of America, as
Grantee, recorded in Volume 13, at page 9438, of the official records of Cibola
County; thence due North to the North line of said South L Bar Tract; and the



"St. Anthony" Tracts



Township 11 North, Range 5 West, N.M.P.M.



Section 23: All that portion of Section 23 lying and being South of the South
Line of the Original South Boundary of the Cebolleta Land Grant.

Section 24: All that portion of Section 24 lying and being South of the South
Line of the Original South Boundary of the Cebolleta Land Grant.

Section 25: N1/2

Section 26: N1/2



Township 11 North, Range 4 West of the N.M.P.M.



EXHIBIT A
Page 2 of 3



--------------------------------------------------------------------------------





Section 19: All that portion of Section 19 lying and being South of the South
Line of the Original South Boundary of the Cebolleta Land Grant.
Section 20: All that portion of Section 20 lying and being South of the South
Line of the Original South Boundary of the Cebolleta Land Grant.
Section 21: All that portion of Section 21 lying and being South of the South
Line of the Original South Boundary of the Cebolleta Land Grant.
Section 22: All that portion of Section 22 lying and being South of the South
Line of the Original South Boundary of the Cebolleta Land Grant.
Section 23: SW1/4
Section 26: NW1/4
Section 27: All
Section 28: All
Section 29: N1/2
Section 30: N1/2;



with the South L Bar Tract and the St. Anthony Tracts containing in the
aggregate 6,717.00 acres, more or less;



with both the L Bar Tract and the St. Anthony Tracts being SUBJECT TO the
Encumbrances (as defined in Exhibit D) and other title exceptions described in
the Title Opinion (as defined in Section 3.2(a) of the LLC Members' Agreement).





1.2       PERSONAL PROPERTY



Any Existing Data (as defined in Exhibit D) owned by, in the possession of, or
reasonably available to NEI or UEC.



1.3       AREA OF INTEREST

All surface and mineral fee interests now owned or hereafter acquired by La
Merced del Pueblo de Cebolleta, a political subdivision of the State of New
Mexico, within the exterior boundaries of the South L Bar Tract or the St.
Anthony Tracts, both as described in Part 1.1 of this Exhibit A, and all
interests in real estate now owned or hereafter acquired by NEI, UEC and/or
Cibola Resources LLC, or any Affiliate (as defined in Exhibit D) of any of them,
within said exterior boundaries.



EXHIBIT A


Page 3 of 3







--------------------------------------------------------------------------------



EXHIBIT B



to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT

of

CIBOLA RESOURCES LLC



 

ACCOUNTING PROCEDURES

          The financing and accounting procedures to be followed by the Manager
and the Members under the Agreement are set forth below. All capitalized terms
in these Accounting Procedures shall have the definition attributed to them in
the Agreement, unless defined otherwise herein.

          The purpose of these Accounting Procedures is to establish equitable
methods for determining charges and credits applicable to Operations. The
Members shall meet and in good faith endeavor to agree upon changes deemed
necessary to correct any unfairness or inequity resulting form these Accounting
Procedures. In the event of a conflict between the provisions of these
Accounting Procedures and those of the Agreement, the provisions of the
Agreement shall control. The Accounting Procedures shall be fairly and
consistently applied.

Article I
GENERAL PROVISIONS

          1.1          General Accounting Records. The Manager shall maintain
detailed and comprehensive cost accounting records in accordance with these
Accounting Procedures, including general ledgers, supporting and subsidiary
journals, invoices, checks and other customary documents, sufficient to provide
a record of revenues and expenditures and periodic statements of financial
position and the results of Operations for managerial, tax, regulatory and other
financial and legal reporting purposes related to the Company. Such records
shall be retained for the longer of the period allowed the Members for audit
pursuant to Section 11.6 or the period necessary to comply with tax and
regulatory requirements. The records shall reflect all obligations, advances and
credits of the Members.

          1.2          Cash Management Accounts. The Manager shall maintain one
or more separate cash management accounts for payment of all expenses and
deposit of all cash receipts.

          1.3          Statements and Billings. The Manager shall prepare
statements and bill the Members as provided in Article XI. Payment by either
Member or the Manager of any such billing shall not prejudice such Member's or
the Manager's, as the case may be, right to protest or question the correctness
thereof for a period not to exceed twenty-four (24) months following the end of
the calendar year during which such billings were received by such Member or the
Manager. All written exceptions to and claims upon the Manager for incorrect
charges, billings or statements shall be made within such twenty-four (24) month
period. The time period permitted for adjustments hereunder shall not apply to
adjustments resulting from periodic inventories as provided in Paragraphs 5.1
and 5.2 of this Exhibit B.

EXHIBIT B


Page 1 of 8





--------------------------------------------------------------------------------





Article II
CHARGES TO BUSINESS ACCOUNT

          Subject to the limitations hereinafter set forth, the Manager shall
charge the Business Account with the following:

          2.1          Property Acquisition Costs, Rentals, Royalties and Other
Payments. All property acquisition and holding costs, including but not limited
to filing fees, license fees, costs of permits, initial and subsequent cash
payments to lessors, annual advance rental payments to lessors, recoverable
reserve payments to lessors, production royalties and all other payments made by
the Manager which are necessary to acquire or maintain title to the Assets.

          2.2          Labor and Employee Benefits.

                         (a)          Salaries and wages of the Manager's
employees directly engaged in Operations, including salaries or wages of
employees who are temporarily assigned to and directly employed by or in
Operations.

                         (b)          The Manager's cost of holiday, vacation,
sickness and disability benefits, and other customary allowances applicable to
the salaries and wages chargeable under Subparagraph 2.2(a) and Paragraph 2.12
of this Exhibit B. Such costs may be charged on a "when and as paid basis" or by
"percentage assessment" on the amount of salaries and wages. If percentage
assessment is used, the rate shall be applied to wages or salaries excluding
overtime and bonuses. Such rate shall be based on the Manager's cost experience
and shall be adjusted at least annually to ensure that the total of such charges
does not exceed the actual cost thereof to the Manager.

                         (c)          The Manager's actual cost of established
plans for employees' group life insurance, hospitalization, pension, retirement,
stock purchase, thrift, bonus (except production or incentive bonus plans based
on actual rates of production, cost savings and other production factors, and
similar bonus plans customary in the industry or necessary or appropriate to
attract competent employees, which bonus payments shall be considered salaries
and wages under Subparagraph 2.2(a) or Paragraph 2.12 of this Exhibit B rather
than employees' benefit plans) and other benefit plans of a like nature
applicable to salaries and wages chargeable under said Subparagraphs 2.2(a) or
Paragraph 2.12, provided that the plans are limited to the extent feasible to
those customary in the industry.

                         (d)          Cost of assessments imposed by
governmental authorities that are applicable to salaries and wages chargeable
under said Subparagraph 2.2(a) and Paragraph 2.12, including all penalties
except those resulting from the willful misconduct or gross negligence of the
Manager.

EXHIBIT B


Page 2 of 8





--------------------------------------------------------------------------------





          2.3          Materials, Equipment and Supplies. The cost of materials,
equipment and supplies (herein called "Material") purchased from unaffiliated
third parties or furnished by a Member as provided in Paragraph 3.2 of this
Exhibit B. The Manager shall purchase or furnish only so much Material as may be
required for use in efficient and economical Operations. The Manager shall also
maintain inventory levels of Material at reasonable levels to avoid unnecessary
accumulation of surplus stock.

          2.4          Equipment and Facilities Furnished by a Member. The cost
of machinery, equipment and facilities owned by a Member and used in Operations
or to provide support or utility services to Operations, charged at rates
commensurate with the actual costs of owning and operating such machinery,
equipment and facilities. Such rates shall include costs of maintenance,
repairs, other operating expenses, insurance, taxes, depreciation and interest
at a rate not to exceed (a) the Prime Rate plus three percent (3%) per annum and
(b) normal commercial rates in the vicinity of the Operations.

          2.5          Transportation. Reasonable transportation costs incurred
in connection with the transportation of employees and material necessary for
Operations.

          2.6          Contract Services and Utilities. The cost of contract
services and utilities procured from outside sources, other than services
described in Paragraphs 2.9 and 2.13 of this Exhibit B. If contract services are
performed by the Manager or an Affiliate of the Manager, the cost charged to the
Business Account shall not be greater than that for which comparable services
and utilities are available in the open market in the vicinity of Operations.
The cost of professional consultant services procured from any outside source in
excess of Twenty-Five Thousand Dollars ($25,000.00) per annum for any single
contract shall not be charged to the Business Account unless approved by the
Management Committee.

          2.7          Insurance Premiums. Net premiums paid for insurance
required to be carried for Operations for the protection of the Members. To the
extent that the Manager may self-insure for Workers' Compensation and/or
Employer's Liability under New Mexico Law, the Manager may elect to include such
risks in its self-insurance program and shall charge its costs of self-insuring
such risks to the Business Account, provided that such charges shall not exceed
premiums for insurance available in the vicinity of the Operations.

          2.8          Damages and Losses. All costs in excess of insurance
proceeds necessary to repair or replace damage or losses to any Assets resulting
from any cause other than the willful misconduct or gross negligence of the
Manager. The Manager shall furnish the Management Committee with written notice
of damages or losses as soon as practicable after a report thereof has been
received by the Manager.

          2.9          Legal and Regulatory Expense. Except as otherwise
provided in Paragraph 2.13 of this Exhibit B, all legal and regulatory costs and
expenses incurred in or resulting from Operations or necessary or appropriate to
protect or recover the Assets of the Company, including but not limited to costs
of title investigation and title curative services. All (i) attorneys' fees and
other legal costs to handle, investigate and settle litigation or claims and
(ii) amounts paid in settlement thereof, in excess of Twenty-Five Thousand
Dollars ($25,000.00) per annum for any one litigation or claim, shall not be
charged to the Business Account unless approved by the Management Committee.

EXHIBIT B


Page 3 of 8





--------------------------------------------------------------------------------





          2.10        Audit. Cost of annual audits under Subsection 11.6(a).

          2.11        Taxes. All taxes, assessments and like charges on
Operations and Assets which have been paid by the Manager for the benefit of the
Members or the Company. Each Member is separately responsible for taxes
determined or measured by its sales revenue or net income.

          2.12        District and Camp Expense (Field Supervision and Camp
Expenses). A pro rata portion of (i) the salaries and expenses of the Manager's
superintendent and other employees serving Operations whose time is not
allocated directly thereto, (ii) the costs of maintaining and operating an
office and any necessary or appropriate suboffices and (iii) the costs of all
necessary or appropriate camps, including but not limited to the costs of
housing facilities for employees. The costs of offices, suboffices and camps,
less any revenue therefrom, shall include depreciation or a fair monthly rental
in lieu of depreciation of the investment. The total of such charges for all
properties served by the Manager's employees and facilities shall be apportioned
to the Business Account on the basis of a ratio to be approved by the Management
Committee.

          2.13        Administrative Charges.

                         (a)          Each month, the Manager shall charge the
Business Account a sum for each phase of Operations as provided below, which
shall be a liquidated amount to reimburse the Manager for its home office
overhead and general and administrative expenses to conduct each phase of
Operations, and which shall be in lieu of any management fee:

                                        (i)          Exploration Phase - fifteen
percent (15 %) of Allowable Costs up to One Hundred Thousand Dollars
($100,000.00), and seven and one-half percent (7.5%) of Allowable Costs over One
Hundred Thousand Dollars ($100,000.00).

                                        (ii)         Development Phase - five
percent (5%) of Allowable Costs up to Five Hundred Thousand Dollars
($500,000.00), and three and one-half percent (3.5%) of Allowable Costs over
Five Hundred Thousand Dollars ($500,000.00).

                                        (iii)        Major Construction Phase -
three percent (3%) of Allowable Costs.

                                        (iv)         Mining Phase - three
percent (3%) of Allowable Costs.

                              (b)          "Allowable Costs," as used in this
Paragraph 2.13 for a particular phase of Operations shall mean all charges to
the Business Account excluding (i) the administrative charge referred to herein;
(ii) depreciation, depletion or amortization of tangible or intangible Assets;
(iii) amounts charged in accordance with Paragraphs 2.1 and 2.9 of this Exhibit
B; and (iv) marketing costs. The Manager shall attribute Allowable Costs to a
particular phase of Operations by applying the following guidelines:

EXHIBIT B


Page 4 of 8





--------------------------------------------------------------------------------





                                                  (A)          The Exploration
Phase shall cover Operations conducted to ascertain the existence, location,
extent or quantity of any deposit of ore or mineral.

                                                  (B)          The Development
Phase shall cover Operations, including but not limited to those relating to
Pre-Feasibility Studies and Feasibility Studies, conducted to assess an ore
body, to extend production of an existing ore body or to construct or install
related fixed Assets.

                                                  (C)          The Major
Construction Phase may cover all Operations involved in the construction of
mines, mine workings and associated improvements and ore processing facilities,
if applicable.

                                                  (D)          The Mining Phase
shall cover all other Operations not otherwise covered above, including but not
limited to all activities such as reclamation conducted after Mining Operations
have ceased.

                              (c)          Various phases of Operations may be
conducted concurrently, in which event the administrative charge shall be
calculated separately for Allowable Costs attributable to each phase.

                              (d)          The monthly Administrative Charge
determined for each phase of Operations shall be equitably apportioned among all
of the Operations subject to the Agreement during such monthly period on the
basis of a ratio approved by the Management Committee.

                              (e)          The following is a representative
list of items that constitute the Manager's principal business office expenses
that are expressly covered by the Administrative Charge, except to the extent
that such items are directly chargeable to the Business Account under other
provisions of this Article II:

                                        (i)          Administrative supervision,
which includes all services rendered for Operations by the Manager's managers,
department supervisors, officers or directors.

                                        (ii)         Accounting, data
processing, personnel administration, billing and record keeping in accordance
with governmental regulations and the provisions of the Agreement, and
preparation of reports;

                                        (iii)        The services of tax
counsel, accountants and tax administration employees for all tax matters,
including any protests, except any outside professional fees which the
Management Committee may approve as a direct charge to the Business Account;

                                        (iv)         Routine legal services
rendered by outside counsel and the Manager's legal staff not otherwise charged
to the Business Account under Paragraph 2.9 of this Exhibit B, including but not
limited to property acquisition, attorney management and oversight and support
services provided by Manager's legal staff concerning any litigation; and

                                        (v)          Rentals and other charges
for office and records storage space, telephone, internet and other utility
services, office equipment and supplies.

EXHIBIT B


Page 5 of 8





--------------------------------------------------------------------------------





                              (f)          The Management Committee shall
annually review Administrative Charges and shall amend the methodology or rates
used to determine such charges if they are found to be insufficient or excessive
based on the principles that the Manager shall (i) not make a profit or suffer a
loss on account of Administrative Charges and (ii) be fairly and adequately
compensated for its costs and expenses.

          2.14          Environmental Compliance Fund. Costs of reasonably
anticipated Environmental Compliance which, on a Program basis, shall be
determined by the Management Committee and shall be based on proportionate
contributions in an amount sufficient to establish a fund which, through
successive proportionate contributions during the term of the Company, shall (i)
pay for ongoing Environmental Compliance conducted during Operations and (ii)
pay for the reasonably anticipated costs of mine closure, post-Mining
Environmental Compliance and Continuing Obligations. The Manager shall invest
such amounts on behalf of the Members as (i) provided in Section 9.2(q) of the
Agreement and (ii) approved by the Management Committee pursuant to the
Agreement.

          2.15          Other Expenditures. Any reasonable direct expenditure,
other than expenditures which are covered by the foregoing provisions, incurred
by the Manager for the necessary and proper conduct of Operations.

Article III
BASIS OF CHARGES TO BUSINESS ACCOUNT

          3.1          Purchases. Material purchased and services procured from
third parties shall be charged to the Business Account by the Manager at
invoiced cost, including applicable taxes, less all discounts taken. If any
Material is determined to be defective or is returned to a vendor for any other
reason, the Manager shall credit the Business Account when an adjustment is
received from the vendor.

          3.2          Material Furnished by a Member for Use in the Business.
Any Material furnished by either Member for use in the Business or distributed
to either Member by the Manager shall be priced on the following basis:

                         (a)          New Material: New Material furnished by
either Member shall be priced F.O.B. the nearest reputable supply store or
railway receiving point, where like Material is available, at the current
replacement cost for the same kind of Material exclusive of any available cash
discounts, at the time it is furnished (the "New Price").

                         (b)          Used Material.

                                        (i)          Used Material in sound and
serviceable condition and suitable for reuse without reconditioning shall be
priced as follows:

                                                  (A)          Used Material
furnished by either Member shall be priced at seventy-five percent (75%) of the
New Price;

EXHIBIT B


Page 6 of 8





--------------------------------------------------------------------------------





                                                  (B)          Used Material
distributed to either Member shall be priced (i) at seventy-five percent (75%)
of the New Price, if such Material was originally charged to the Business
Account as New Material, or (ii) at sixty-five percent (65%) of the New Price,
if such Material was originally charged to the Business Account as Used Material
at seventy-five percent (75%) of the New Price.

                                        (ii)         Other used Material that,
after reconditioning, will be further serviceable for its original function as
good used Material, or that is serviceable for original function but not
substantially suitable for reconditioning, shall be priced at fifty percent
(50%) of New Price. The cost of any reconditioning shall be borne by the
transferee.

                                        (iii)        Bad Used Material that is
no longer usable for its original purpose without excessive repair cost but is
further usable for some other purpose shall be priced on a basis comparable with
items normally used for that purpose.

                                        (iv)         All other Material,
including but not limited to junk, shall be priced at a value commensurate with
its use or at prevailing prices.

                         (c)          Obsolete Material. Any Material that is
serviceable and usable for its original function, but its condition is not
equivalent to that which would justify a price as provided above shall be priced
by the Management Committee. Such price shall be set at a level that will result
in a charge to the Business Account equal to the value of the service to be
rendered by such Material.

          3.3          Premium Prices. Whenever Material is required for
Operations but not readily obtainable at published or listed prices because of a
national emergency, strike or other circumstances over which the Manager has no
control, the Manager may charge the Business Account for the required Material
on the basis of the Manager's direct cost and expense incurred in procuring such
Material and making it suitable for use. The Manager shall give written notice
of the proposed charge to the Members before such charge is to be billed,
whereupon either Member shall have the right, by notifying the Manager within
ten days of the delivery of the notice from the Manager, to furnish at the usual
receiving point all or part of its share of Material suitable for use and
acceptable to the Manager.

          3.4          Warranty of Material Furnished by the Manager or Members.
Neither Member makes any warranty with respect to any Material and no credits
shall be made to the Business Account for defective Material until adjustments
are received by the Manager from the dealer, manufacturer or their respective
agents.

Article IV
DISPOSAL OF MATERIAL

          4.1          Disposition Generally. The Manager shall have no
obligation to purchase a Member's interest in Material. The Management Committee
shall determine the disposition of major items of surplus Material, provided the
Manager shall have the right to dispose of normal accumulations of junk and
scrap Material either by sale or by transfer to the Members as provided in
Paragraph 4.2 of this Exhibit B.

EXHIBIT B


Page 7 of 8





--------------------------------------------------------------------------------





          4.2          Distribution to Members. Any distribution of Material to
the Members shall be made in proportion to their respective Ownership Interests,
and corresponding credits shall be made to the Business Account on the basis
provided in Paragraph 3.2 of this Exhibit B.

          4.3          Sales. Sales of Material to third parties shall be
credited to the Business Account at the net amount received. Any damages or
claims by the purchaser shall be charged back to the Business Account if and
when paid.

Article V
INVENTORIES

          5.1          Periodic Inventories, Notice and Representations. The
Manager shall at reasonable intervals take inventories, which shall include all
such Material as is ordinarily considered controllable by operators of mining
properties, and the expense of conducting such inventories shall be charged to
the Business Account. The Manager shall give written notice to the Members of
its intent to take any inventory at least thirty (30) days before such inventory
is scheduled to take place. A Member shall be deemed to have accepted the
results of any inventory taken by the Manager if the Member fails to be
represented at such inventory.

          5.2          Reconciliation and Adjustment of Inventories. The Manager
shall reconcile inventory and charges to the Business Account and furnish a list
of overages and shortages to the Management Committee within six (6) months
after an inventory is completed. Inventory adjustments shall be made by the
Manager to the Business Account for overages and shortages. The Manager shall be
accountable to the Company only for shortages due to its gross negligence or
willful misconduct.



EXHIBIT B


Page 8 of 8





 



--------------------------------------------------------------------------------



EXHIBIT C



to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT

of

CIBOLA RESOURCES LLC





TAX MATTERS

Article I
EFFECT OF THIS EXHIBIT

          This Exhibit C shall govern the relationship of the Members and the
Company with respect to tax matters and the other matters addressed herein.
Except as otherwise indicated, capitalized terms used in this Exhibit shall have
the meanings given to them in the Agreement. In the event of a conflict between
this Exhibit and the other provisions of the Agreement, the terms of this
Exhibit shall control.

Article II
TAX MATTERS PARTNER

          2.1          Designation of Tax Matters Partner. The Manager is hereby
designated the tax matters partner (the "TMP" or the "Manager") as defined in
Section 6231(a)(7) of the Internal Revenue Code of 1986, as amended ("the Code")
and shall be responsible for, make elections for, prepare and file any federal
and state tax returns or other required tax forms following approval by the
Management Committee. If a Member is the Manager at the end of any taxable year
and thereafter for any reason ceases being Manager, that Member shall continue
as TMP with respect to all tax matters concerning such year unless the TMP for
such year is required to be changed pursuant to applicable Treasury Regulations.
If a non-Member is the Manager at the end of any taxable year and thereafter for
any reason ceases being Manager, the newly appointed Manager shall be the TMP
with respect to all tax matters concerning such year. The TMP and the Members
shall use their reasonable best efforts to comply with the responsibilities
outlined in this Article II and in Sections 6221-6233 of the Code (including any
Treasury regulations promulgated thereunder) and in doing so shall incur no
liability to any other party.

          2.2          Notice. Each Member shall furnish the TMP with such
information (including but not limited to the information specified in Section
6230(e) of the Code) as it may reasonably request to permit it to provide the
Internal Revenue Service (the IRS") with sufficient information to allow proper
notice to the Members in accordance with Section 6223 of the Code. The TMP shall
keep each Member informed of all administrative and judicial proceedings for the
adjustment at the partnership level of partnership items in accordance with
Section 6223(g) of the Code.

EXHIBIT C


Page 1 of 10





--------------------------------------------------------------------------------





          2.3          Inconsistent Treatment of Tax Item. If an administrative
proceeding contemplated under Section 6223 of the Code has begun, and the TMP so
requests, each Member shall notify the TMP of its treatment of any partnership
item on its pertinent federal income tax return that is inconsistent with the
treatment of that item on the partnership return filed on behalf of the Company.

          2.4          Extensions of Limitation Periods. The TMP shall not enter
into any extension of the period of limitations as provided under Section 6229
of the Code without first giving reasonable advance notice to the other Member.

          2.5          Requests for Administrative Adjustments. Neither Member
shall file, pursuant to Section 6227 of the Code, a request for an
administrative adjustment of partnership items for any taxable year of the
Company without first notifying the other Member. If the other Member agrees
with the requested adjustment, the TMP shall file the request for administrative
adjustment on behalf of the Company. If consent is not obtained within the
shorter of thirty (30) days after notice from the proposing Member or the period
required to timely file the request for administrative adjustment, either
Member, including the TMP, may file that request for administrative adjustment
on its own behalf.

          2.6          Judicial Proceedings. Either Member intending to file a
petition under Section 6226, 6228 or other sections of the Code with respect to
any partnership item, or other tax matters involving the Company, shall notify
the other Member of such intention and the nature of the contemplated
proceeding. If the TMP is the Member intending to file such petition, such
notice shall be given within a reasonable time to allow the other Member to
participate in the choosing of the forum in which such petition will be filed.
If both Members do not agree on the appropriate forum, then the appropriate
forum shall be decided in accordance with Section 8.2 of the LLC Operating
Agreement. If a deadlock results, the TMP shall choose the forum. If either
Member intends to seek review of any court decision rendered as a result of a
proceeding instituted under the preceding part of this Paragraph 2.6, such
Member shall notify the other Member of such intended action.

          2.7          Settlements. The TMP shall not bind the other Member to a
settlement agreement relating to taxes without first obtaining the written
consent of any such Member. A Member who enters into such a settlement agreement
for its own account with respect to any partnership items, as defined by Section
6231(a)(3) of the Code, shall notify the other Member of such settlement
agreement and its terms within ninety (90) days from the date thereof.

          2.8          Fees and Expenses. The TMP shall not engage legal
counsel, certified public accountants or others to deal with tax matters without
the prior consent of the Management Committee. Either Member may engage legal
counsel, certified public accountants or others on its own behalf and at its
sole cost and expense. Any reasonable item of expense, including but not limited
to fees and expenses for legal counsel, certified public accountants and others
which the TMP incurs (after proper consent by the Management Committee as
provided above) in connection with any audit, assessment, litigation, or other
proceeding regarding any partnership item, shall constitute proper charges to
the Business Account and shall be borne by the Members as any other item which
constitutes a direct charge to the Business Account pursuant to the Agreement.

EXHIBIT C


Page 2 of 10





--------------------------------------------------------------------------------





          2.9          Survival. The provisions of the foregoing Paragraphs,
including but not limited to the obligation to pay fees and expenses pursuant to
Paragraph 2.8 of this Exhibit C, shall survive the dissolution of the Company
and the termination of either Member's interest in the Company and shall remain
binding on the Members for the period of time necessary to resolve with the IRS
or the Department of the Treasury any and all matters regarding the federal
income taxation of the Company for the applicable tax year(s).

Article III
TAX ELECTIONS AND ALLOCATIONS

          3.1          Company Election. It is understood and agreed that the
Members intend to create a partnership only for federal and state income tax
purposes, and unless otherwise agreed to hereafter by both Members, neither
Member shall take any action to change the status of the Company as a
partnership under Treas. Reg. Section 1.7701-3 or similar provision of state
law. The Manager shall file with the appropriate office of the IRS and with the
appropriate offices of state income tax agencies appropriate partnership income
tax returns. Each Member shall furnish to the Manager any information it may
have as shall be required for proper preparation of such returns. The Manager
shall furnish to the other Member for its review a copy of each proposed return
at least two weeks prior to the date it is filed.

          3.2          Tax Elections. The Company shall make the following
elections for purposes of all partnership income tax returns:

                         (a)          To use the accrual method of accounting.

                         (b)          Pursuant to the provisions at Section
706(b) (1) of the Code, to use as its taxable year the year ended December 31.
NEI and UEC each represents to the other that its taxable year is the year
ending December 31.

                          (c)          To deduct currently all development
expenses to the extent possible under Section 616 of the Code.

                         (d)          Unless both Members agree otherwise, to
compute the allowance for depreciation in respect of all depreciable Assets
using the maximum accelerated tax depreciation method and the shortest life
permissible or, at the election of the Manager, using the units of production
method of depreciation.

                         (e)          To treat the payments made to CLG pursuant
to the Letter Agreement and the initial cash payment, the additional cash
payment, the recoverable reserve payment, and advance royalty payments made to
CLG pursuant to the Mining Lease as deductions from gross income for the year
paid or accrued to the extent permitted by law.

                         (f)          To adjust the basis of property of the
Company under Section 754 of the Code at the request of either Member;

EXHIBIT C


Page 3 of 10





--------------------------------------------------------------------------------





                         (g)          To amortize over the shortest permissible
period all organizational expenditures and business start-up expenses under
Sections 195 and 709 of the Code;

          Any other election required or permitted to be made by the Company
under the Code or any state tax law shall be made as determined by the
Management Committee.

          Each Member shall elect under Section 617(a) of the Code to deduct
currently all exploration expenses. Each Member reserves the right to capitalize
its share of development and/or exploration expenses of the Company in
accordance with Section 59(e) of the Code, provided that a Member's election to
capitalize all or any portion of such expenses shall not affect the Member's
Capital Account.

          3.3          Allocations to Members. Allocations for Capital Account
purposes shall be in accordance with the following:

                         (a)          Exploration expenses and development cost
deductions shall be allocated among the Members in accordance with their
respective contributions to such expenses and costs.

                         (b)          Depreciation and amortization deductions
with respect to a depreciable Asset shall be allocated among the Members in
accordance with their respective contributions to the adjusted basis of the
Asset which gives rise to the depreciation, amortization or loss deduction.

                         (c)          Production and operating cost deductions
shall be allocated among the Members in accordance with their respective
contributions to such costs.

                         (d)          Deductions for depletion (to the extent of
the amount of such deductions that would have been determined for Capital
Account purposes if only cost depletion were allowable for federal income tax
purposes) shall be allocated to the Members in accordance with their respective
contributions to the adjusted basis of the depletable property. Any remaining
depletion deductions shall be allocated to the Members so that, to the extent
possible, the Members receive the same total amounts of percentage depletion as
they would have received if percentage depletion were allocated to the Members
in proportion to their respective shares of the gross income used as the basis
for calculating the federal income tax deduction for percentage depletion.

                         (e)          Subject to Subparagraph 3.3(g) of this
Exhibit C, gross income on the sale of Products shall be allocated in accordance
with the Members' rights to share in the proceeds of such sale.

                         (f)          Except as provided in Subparagraph 3.3(g)
of this Exhibit C, gain or loss on the sale of a depreciable or depletable asset
shall be allocated so that, to the extent possible, the net amount reflected in
the Members' Capital Account with respect to such property (taking into account
the cost of such property, depreciation, amortization, depletion or other cost
recovery deductions and gain or loss) most closely reflects the Members'
respective Ownership Interests.

EXHIBIT C


Page 4 of 10





--------------------------------------------------------------------------------



                         (g)          Gains and losses on the sale of all or
substantially all of the Assets shall be allocated so that to the extent
possible, the Members' resulting Capital Account balances are in the same ratio
as their Ownership Interests at the time of such sale.

                         (h)          The Members acknowledge that expenses and
deductions allocable under the preceding provisions of this Paragraph 3.3 may be
required to be capitalized into production under Section 263A of the Code. With
respect to any such capitalized expenses or deductions, the allocation of gross
income on the sale of Products shall be adjusted in any reasonable manner
consistently applied by the Manager, so that the same net amount (subject
possibly to timing differences) is reflected in the Capital Accounts as if such
expenses or deductions were instead deductible and allocated pursuant to the
preceding provisions of this Paragraph.

                         (i)          All deductions and losses that are not
otherwise allocated in this Paragraph 3.3 shall be allocated among the Members
in accordance with their respective contributions to the costs producing each
such deduction or to the adjusted basis of the Asset producing each such loss.

                         (j)          Any recapture of exploration expenses
under Section 617(b) (1) (A) of the Code, and any disallowance of depletion
under Section 617(b)(1)(B) of the Code, shall be borne by the Members in the
same manner as the related exploration expenses were allocated to or claimed by
them.

                         (k)          All other items of income and gain shall
be allocated to the Members in accordance with their respective Ownership
Interests.

                         (l)          If a reduced Ownership Interest is
restored pursuant to Section 10.6 of the LLC Operating Agreement, the Manager
shall endeavor to allocate items of income, gain, loss and deduction (in the
same year as the restoration of such Ownership Interest or, if necessary, in
subsequent years) so as to cause the respective Capital Account balances of the
Members to be the same as they would have been if the restored Ownership
Interest had never been reduced.

                         (m)        If the Members' respective Ownership
Interests change during any taxable year of the Company, the distributive share
of items of income, gain, loss and deduction of each Member shall be determined
in any manner (i) permitted by Section 706 of the Code and (ii) agreed upon by
both Members. If the Members cannot agree upon a method, the method shall be
determined by the Manager in consultation with the Company's tax advisers, with
preference given to the interim closing-of-the-books method except where
application of that method would result in undue administrative expense in
relationship to the amount of the items to be allocated.

                         (n)          For purposes of this Paragraph 3.3 of this
Exhibit C, items financed through indebtedness or from revenues of the Company
shall be treated as funded from contributions made by the Members to the Company
in accordance with their respective Ownership Interests. "Nonrecourse
deductions," as defined by Treas. Reg. Section 1.704-2(b) (1), shall be
allocated between the Members in proportion to their respective Ownership
Interests.

          3.4          Regulatory Allocations. Notwithstanding the provisions of
Paragraph 3.3 of this Exhibit C to the contrary, the following special
allocations shall be given effect for purposes of maintaining the Members'
respective Capital Accounts:

EXHIBIT C


Page 5 of 10





--------------------------------------------------------------------------------





                         (a)          If either Member unexpectedly receives any
adjustments, allocations or distributions described in Treas. Reg. Section
1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5) or Section
1.704-1(b)(2)(ii)(d)(6), which result in a deficit Capital Account balance,
items of income and gain shall be specially allocated to each such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the Capital Account deficit of such Member as quickly as
possible. For the purposes of this Paragraph 3.4(a), each Member's Capital
Account balance shall be increased by the sum of (i) the amount such Member is
obligated to restore pursuant to any provision of the Agreement, and (ii) the
amount such Member is deemed to be obligated to restore pursuant to the
respective penultimate sentences of Treas. Reg. Section Section 1.704-2(g) (1)
and 1.704-2(i) (5).

                         (b)          If there is a net decrease in partnership
minimum gain for a taxable year of the Company, each Member shall be allocated
items of income and gain for that year equal to that Member's share of the net
decrease in partnership minimum gain, all in accordance with Treas. Reg. Section
1.704-2(f). If during a taxable year of the Company there is a net decrease in
partner nonrecourse debt minimum gain, any Member with a share of that partner
nonrecourse debt minimum gain as of the beginning of the taxable year shall be
allocated items of income and gain for the year (and, if necessary, for
succeeding years) equal to that partner's share of the net decrease in partner
nonrecourse debt minimum gain, all in accordance with Treas. Reg. Section
1.704-2(i) (4). Pursuant to Treas. Reg. Section 1.704-2(i)(1), deductions
attributable to "partner nonrecourse liability" shall be allocated to the Member
that bears or is treated as bearing the economic risk of loss for such
liability.

                         (c)          If the allocation of deductions to either
Member would cause such Member to have a deficit Capital Account balance at the
end of any taxable year of the Company (after all other allocations provided for
in this Article III have been made and after giving effect to the adjustments
described in Subparagraph 3.4(a) of this Exhibit C), such deductions shall
instead be allocated to the other Member.

          3.5          Curative Allocations. The allocations set forth in
Paragraph 3.4 above (the "Regulatory Allocations") are intended to comply with
certain requirements of the Treasury Regulations. The Members intend that, to
the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
income, gain, loss or deduction pursuant to this Paragraph 3.5. Therefore,
notwithstanding any other provisions of this Article III (other than those
pertaining to Regulatory Allocations), the Manager shall make such offsetting
special allocations of income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member's Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all items were allocated pursuant to
Paragraph 3.3 of this Exhibit C without regard to Paragraph 3.4 of this Exhibit
C.

          3.6          Tax Allocations. Except as otherwise provided in this
Paragraph 3.6, items of taxable income, deduction, gain and loss shall be
allocated in the same manner as the corresponding item is allocated for book
purposes under Paragraphs 3.3, 3.4 and 3.5 of this Exhibit C of the
corresponding item determined for Capital Account purposes.

EXHIBIT C


Page 6 of 10





--------------------------------------------------------------------------------





                         (a)          Recapture of tax deductions arising out of
a disposition of property shall, to the extent consistent with the allocations
for tax purposes of the gain or amount realized giving rise to such recapture,
be allocated to the Members in the same proportions as the recaptured deductions
were originally allocated or claimed.

                         (b)          To the extent required by Section 704(c)
of the Code, income, gain, loss and deduction with respect to property
contributed to the Company by a Member shall be shared among both Members so as
to take account of the variation between the Company's basis for such property
and the fair market value of such property at the time of contribution. The
Members intend that Section 704(c) shall effect no allocations of tax items that
are different from the allocations under Paragraphs 3.3, 3.4 and 3.5 of this
Exhibit C of the corresponding items for Capital Account purposes; provided,
that gain or loss on the sale of such property shall be allocated to the
contributing Member to the extent of built-in gain or loss, respectively, as
determined under Treas. Reg. Section 1.704-3(a). However, to the extent that
allocations of other tax items are required pursuant to Section 704(c) of the
Code to be made other than in accordance with the allocations under said
Paragraphs 3.3, 3.4 and 3.5 of the corresponding items for Capital Account
purposes, Section 704(c) shall be applied in accordance with the method
available under Treas. Reg. Section 1.704-3 which most closely approximates the
allocations set forth in said Paragraphs 3.3, 3.4 and 3.5.

                         (c)          Depletion deductions with respect to such
contributed property shall be determined without regard to any portion of the
property's basis that is attributable to precontribution expenditures by Neutron
Energy, Inc. that were capitalized under Code Sections 616(b), 59(e) and 291(b).
Deductions attributable to precontribution expenditures by Neutron Energy, Inc.
shall be calculated under such Code sections as if Neutron Energy, Inc.
continued to own the depletable property to which such deductions are
attributable, and such deductions shall be reported by the Company and allocated
solely to Neutron Energy, Inc.

                         (d)          The Members understand the allocations of
tax items set forth in this Paragraph 3.6, and agree to report consistently with
such allocations for federal and state tax purposes.

Article IV
CAPITAL ACCOUNTS; LIQUIDATION

          4.1          Capital Accounts.

                         (a)          A separate Capital Account shall be
established and maintained by the TMP for each Member. Such Capital Account
shall be increased by (i) the amount of money contributed by the Member to the
Company; (ii) the fair market value of property contributed by the Member to the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Code Section 752); and
(iii) allocations to the Member under Paragraphs 3.3, 3.4 and 3.5 of this
Exhibit C of Company income and gain (or items thereof), including income and
gain exempt from tax; and shall be decreased by (iv) the amount of money
distributed to the Member by the Company; (v) the fair market value of property
distributed to the Member by the Company (net of liabilities secured by such
distributed property and that the Member is considered to assume or take subject
to under Code Section 752); (vi) allocations to the Member under said Paragraphs
3.3, 3.4 and 3.5 of expenditures of the Company not deductible in computing its
taxable income and not properly chargeable to a Capital Account; and (vii)
allocations of Company losses and deductions (or items thereof), excluding items
described in (vi) above and percentage depletion to the extent it exceeds the
adjusted tax basis of the depletable property to which it is attributable.

EXHIBIT C


Page 7 of 10





--------------------------------------------------------------------------------





                         (b)          In the event that the Capital Accounts of
the Members are computed with reference to the book value of any Asset which
differs from the adjusted tax basis of such Asset, then the Capital Accounts
shall be adjusted for depreciation, depletion, amortization and gain or loss as
computed for book purposes with respect to such Asset in accordance with Treas.
Reg. Section 1.704-1(b) (2) (iv) (g).

                         (c)          In the event any interest in the Company
is transferred in accordance with the terms of the Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the transferred interest, except as provided in Treas. Reg. Section
1.704-1(b)(2)(iv)(1).

                         (d)          In the event property other than money, is
distributed to a Member, the Capital Accounts of the Members shall be adjusted
to reflect the manner in which the unrealized income, gain, loss and deduction
inherent in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Members if there was a taxable
disposition of such property for the fair market value of such property (taking
Section 7701(g) of the Code into account) on the date of distribution. For this
purpose the fair market value of the property shall be determined as set forth
in Paragraph 4.2(a) of this Exhibit C.

                         (e)          In the event the Management Committee
designates a Supplemental Business Arrangement area within the Area of Interest
as described in Section 10.13 of the LLC Operating Agreement, the Management
Committee shall appropriately segregate Capital Accounts to reflect that
designation and shall make such other written modifications to the Agreement as
are appropriate to reflect the manner of administering Capital Accounts in
accordance with the terms of this Exhibit C.

                         (f)          The foregoing provisions, and the other
provisions of the Agreement relating to the maintenance of Capital Accounts and
the allocations of income, gain, loss, deduction and credit, are intended to
comply with Treas. Reg. Sec. 1.704-1(b) and shall be interpreted and applied in
a manner consistent with such Regulation. In the event the Management Committee
shall determine that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto, are computed in order to comply with
such Regulation, the Management Committee may make such modification, provided
that it is not likely to have a material effect on the amount distributable to
either Member upon liquidation of the Company pursuant to Paragraph 4.2 of this
Exhibit C.

                         (g)          If the Members so agree, upon the
occurrence of an event described in Treas. Reg. Section 1.704-1(b)(2)(iv)(e),
the Capital Accounts shall be restated in accordance with Treas. Reg. Section
1.704-1(b)(2)(iv)(f) to reflect the manner in which unrealized income, gain,
loss or deduction inherent in the assets of the Company (that has not been
reflected in the Capital Accounts previously) would be allocated among the
Members if there were a taxable disposition of such assets for their respective
fair market values, as determined in accordance with Subparagraph 4.2(a) of this
Exhibit C. For purposes of Paragraph 3.3 of this Exhibit C, a Member shall be
treated as having contributed the portion of the book value of any property that
is credited to such Member's Capital Account pursuant to the preceding sentence.
Following a revaluation pursuant to this Subparagraph 4.1(g), the Members'
respective shares of depreciation, depletion, amortization and gain or loss, as
computed for tax purposes, with respect to property that has been revalued
pursuant to this Subparagraph 4.1(g) shall be determined in accordance with the
principles of Code Section 704(c), as applied pursuant to the final sentence of
Subparagraph 3.6(b) of this Exhibit C.

EXHIBIT C


Page 8 of 10





--------------------------------------------------------------------------------





          4.2          Liquidation. In the event the Company is dissolved
pursuant to Section 14.1 of the LLC Operating Agreement then, notwithstanding
any other provision of the Agreement to the contrary, the following steps shall
be taken (after taking into account any transfers of Capital Accounts pursuant
to Sections 4.4(a) and 14.2 of the LLC Operating Agreement):

                         (a)          The Capital Accounts of the Members shall
be adjusted to reflect any gain or loss which would be realized by the Company
and allocated to the Members pursuant to the provisions of Article III of this
Exhibit C if the Assets had been sold at their fair market value at the time of
liquidation. Such fair market value of the Assets shall be determined by
agreement of the Members; provided, however, that in the event that the Members
fail to agree on such fair market value of any Asset, its fair market value
shall be determined by a nationally recognized independent engineering firm or
other qualified independent party approved by both Members.

                         (b)          After making the foregoing adjustments
and/or contributions, all remaining Assets shall be distributed to the Members
in accordance with the balances in their respective Capital Accounts (after
taking into account all allocations under Article III of this Exhibit C,
including Subparagraph 3.3(g)). Unless otherwise expressly agreed by both
Members, each Member shall receive an undivided interest in each and every Asset
determined by the ratio of the amount in each Member's Capital Account to the
total of both of Members' Capital Accounts. Assets distributed to the Members
shall be deemed to have a fair market value equal to the value assigned to them
pursuant to Subparagraph 4.2(a) above.

                         (c)          All distributions to Members in respect of
their Capital Accounts shall be made in accordance with the time requirements of
Treas. Reg. Section Section 1.704-1(b) (2) (ii) (b) (2) and (3).

          4.3          Deemed Terminations. Notwithstanding the provisions of
Paragraph 4.2 above, if the "liquidation" of the Company results from a deemed
termination under Section 708(b)(1)(B) of the Code, then (i) Paragraphs 4.2(a)
and (b) above shall not apply, (ii) the Company shall be deemed to have
contributed its assets to a new partnership in exchange for an interest therein,
and immediately thereafter, distributing interests therein to the purchasing
party and the non-transferring Members in proportion to their respective
interests in the Company in liquidation thereof, (iii) the new partnership shall
continue pursuant to the terms of the Agreement, including but not limited to
this Exhibit.

EXHIBIT C


Page 9 of 10





--------------------------------------------------------------------------------





Article V
SALE OR ASSIGNMENT

          If a Member makes a sale or assignment of its Ownership Interest under
the Agreement, and such sale or assignment causes a termination under Section
708(b) (1) (B) of the Code, the terminating Member shall indemnify the
non-terminating Member and save it harmless on an after-tax basis for any
increase in taxes to the non-terminating Member caused by such termination.



 

 

EXHIBIT C


Page 10 of 10





 



--------------------------------------------------------------------------------



EXHIBIT D



to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT

of

CIBOLA RESOURCES LLC

DEFINITIONS

          "Affiliate"

means any person, partnership, limited liability company, joint venture,
corporation, or other form of enterprise which Controls, is Controlled by, or is
under common Control with a Member.



          "Agreement"

means the LLC Operating Agreement and the LLC Members' Agreement of even date
herewith by and between NEI and UEC, including all amendments and modifications
thereto, and all Schedules and Exhibits, all of which are incorporated by this
reference.



          "Approved Alternative"

means a Development and Mining alternative selected by the Management Committee
from various Development and Mining alternatives analyzed in the Pre-Feasibility
Studies.



          "Area

of Interest" means the area described in Paragraph 1.3 of Exhibit A.



          "Assets"

means the Properties, Products, Business Information and all other real and
personal property, tangible and intangible, including but not limited to
existing and after-acquired properties and all contract rights held for the
benefit of the Members.



          "Budget"

means a detailed estimate of all costs to be incurred and a schedule of cash
advances to be made by the Members with respect to a Program.



          "Business"

means the business of the Company in furtherance of the purposes set forth in
Section 2.3 of the LLC Operating Agreement and in accordance with such
Agreement.



          "Business Account"

means the account maintained by the Manager for the Business in accordance with
Exhibit B.



          "Business Information"

means the terms of the Agreement and any other agreement relating to the
Business, the Existing Data, and all information, data, knowledge and know-how,
in whatever form and however communicated (including but not limited to
Confidential Information), developed, conceived, originated or obtained by
either Member in performing its obligations under the Agreement. The term
"Business Information" shall not include any improvements, enhancements,
refinements or incremental additions to Member Information that are developed,
conceived, originated or obtained by a Member in performing its obligations
under this Agreement.



EXHIBIT D


Page 1 of 6





--------------------------------------------------------------------------------





          "Capital Account"

means the account maintained for each Member in accordance with Exhibit C.



          "Company"

means Cibola Resources LLC, a Delaware limited liability company formed in
accordance with, and governed by, the Agreement.



          "Confidential Information"

means all information, data, knowledge and know-how (including but not limited
to formulas, patterns, compilations, programs, devices, methods, techniques and
processes) that derives independent economic value, actual or potential, as a
result of not being generally known to or readily ascertainable by third parties
and which is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy, and includes but is not limited to all analyses,
interpretations, compilations, studies and evaluations of such information,
data, knowledge and know-how generated or prepared by or on behalf of a Member.



          "Continuing Obligations"

mean obligations or responsibilities that are reasonably expected to continue or
arise after Operations on a particular area of the Properties have ceased or are
suspended, such as future monitoring, stabilization and Environmental
Compliance.



          "Control"

used as a verb means, when used with respect to an entity, the ability, directly
or indirectly through one or more intermediaries, to direct or cause the
direction of the management and policies of such entity through (i) legal or
beneficial ownership of voting securities or membership interests, (ii) the
right to appoint managers, directors or corporate management, (iii) contract,
(iv) operating or other agreement, (v) voting trust, or otherwise. "Control,"
when used with respect to a person, means the actual or legal ability to control
the actions of another, through family relationship, agency, contract or
otherwise. "Control" used as a noun means an interest which gives the holder the
ability to exercise any of the foregoing powers.



          "Cover Payment"

shall have the meaning as set forth in Section 11.4 of the LLC Operating
Agreement.



          "Development"

means all preparation (other than Exploration) for the removal and recovery of
Products, including but not limited to construction and installation of a mine,
a mill or any other improvements to be used for Mining, handling, milling,
processing or other beneficiation of Products, and all related Environmental
Compliance.



          "Effective Date"

means the date set forth in the preamble to the Agreement.



          "Encumbrance"

or "Encumbrances" means mortgages, deeds of trust, security interests, pledges,
liens, net profits interests, royalty and overriding royalty interests, other
payments out of production, and other burdens of any nature.



EXHIBIT D


Page 2 of 6





--------------------------------------------------------------------------------





          "Environmental Compliance"

means actions performed during or after Operations to comply with the
requirements of Environmental Laws or contractual commitments related to
reclamation of the Properties.



          "Environmental Compliance Fund"

means the fund established pursuant to Paragraph 2.14 of Exhibit B.



          "Environmental Laws"

means Laws relating to reclamation or restoration of the Properties; abatement
of pollution; protection of the environment; protection of wildlife, including
but not limited to endangered species; protection of the public from
environmental hazards; protection of cultural or historic resources; management,
storage or control of toxic and hazardous materials and substances; releases or
threatened releases of pollutants, contaminants, chemicals or industrial, toxic
or hazardous substances into the environment, including but not limited to
ambient air, surface water and groundwater; and all other Laws relating to the
manufacturing, processing, distribution, use, treatment, storage, disposal,
handling or transport of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes.



          "Environmental Liabilities"

means any and all claims, actions, causes of action, damages, losses,
liabilities, obligations, penalties, judgments, amounts paid in settlement,
assessments, costs, disbursements, or expenses (including but not limited to
attorneys' fees and costs, experts' fees and costs and consultants' fees and
costs) of any kind or nature whatsoever that are asserted against the Company or
a Member by any person or entity other than the other Member, alleging
liability, including but not limited to liability for studies; and of the
following costs: testing or investigatory, cleanup, response, removal,
remediation, containment. Restoration, corrective action, closure, or
reclamation; natural resource damage; property damage; business losses; personal
injuries; and penalties and fines arising out of, based on or resulting from (i)
the presence, release, threatened release, discharge or emission into the
environment of any hazardous materials or substances existing or arising on,
beneath or above the Properties and/or emanating or migrating and/or threatening
to emanate or migrate from the Properties to off-site properties, (ii) physical
disturbance of the environment, or (iii) the violation or alleged violation of
any Environmental Laws.



          "Equity Account"

means the account maintained for each Member by the Manager in accordance with
Section 9.2(m) of the LLC Operating Agreement.



          "Existing Data"

means any maps, drill logs and other drilling data, core, pulps, reports,
surveys, assays, analyses, production reports, operations, technical, accounting
and financial records, and other material information developed in operations on
the Properties prior to the Effective Date.



          "Expansion"

or "Modification" means a material change in (i) mining or production capacity,
(ii) the recovery process, or (iii) waste or tailings disposal methods. A change
shall be deemed "material" if it is anticipated to cost more than 15% of
original capital costs attributable to the Development of the mining or
production capacity, recovery process or waste or tailings disposal facility to
be expanded or modified.



EXHIBIT D


Page 3 of 6





--------------------------------------------------------------------------------





          "Exploration"

means all activities directed toward ascertaining the existence, location,
quantity, quality or commercial value of deposits of ores and minerals,
including but not limited to additional drilling after discovery of potentially
commercial mineralization, and including related Environmental Compliance.



          "Feasibility Contractors"

means one or more engineering firms approved by the Management Committee to
prepare or audit any Pre-Feasibility Study or Feasibility Study.



          "Feasibility Study"

means a report to be prepared following selection by the Management Committee of
one or more Approved Alternatives. The Feasibility Study shall include a review
of information presented in any Pre-Feasibility Studies concerning the Approved
Alternative(s). The Feasibility Study shall be in a form and of a scope
generally acceptable to reputable financial institutions that provide financing
to the mining industry.



          "Initial Capital Contribution"

means the contribution each Member has made pursuant to Section 3.1 of the LLC
Operating Agreement.



          "Law"

or "Laws" means all applicable federal, state and local laws (statutory or
common), rules, ordinances, regulations, grants, concessions, franchises,
licenses, orders, directives, guidance, judgments, decrees, and other
governmental rules and restrictions, including but not limited to permits and
other similar requirements, whether legislative, municipal, administrative or
judicial in nature.



          "Management Committee"

means the committee established under Article VIII of the LLC Operating
Agreement.



          "Manager"

means the Member, or any successor Manager, appointed under Article IX of the
LLC Operating Agreement.



          "Member"

means NEI, UEC, any permitted successor or assign of NEI or UEC, and any other
person duly admitted as a Member of the Company.



          "Member Information"

means all information, data, knowledge and know-how, in whatever form and
however communicated (including but not limited to Confidential Information but
excluding Existing Data), which, as shown by written records or otherwise, was
developed, conceived, originated or obtained by a Member (a) prior to entering
into the Agreement or (b) independent of its performance under the terms of the
Agreement.



          "Mining"

means the mining, extracting, producing, beneficiating, handling, milling or
other processing of Products by any methods now known or hereafter developed,
including but not limited to in-situ leaching.



          "Modification"

or "Expansion." See the definition of "Expansion" or "Modification" in this
Exhibit D.



          "Net Proceeds"

means certain amounts calculated as provided in Exhibit E, which may be payable
to a Member pursuant to the Agreement.



EXHIBIT D


Page 4 of 6





--------------------------------------------------------------------------------





          "Operations"

means the activities carried out by the Company under the Agreement.



          "Ownership Interest"

means the percentage representing the ownership interest of a Member in the
Company and all other rights and obligations arising under the Agreement, as
such interest may from time to time be adjusted hereunder. Ownership Interests
shall be calculated to three decimal places and rounded to two decimal places as
follows: Decimals of .005 or more shall be rounded up (e.g., 1.519% rounded to
1.52%); decimals of less than .005 shall be rounded down (e.g., 1.514% rounded
to 1.51%). The initial Ownership Interests of the Members are set forth in
Section 4.1 of the LLC Operating Agreement.



          "Payout"

means the date on which the Equity Account balance of all Members is zero or a
negative number (regardless of whether the Equity Account balance of any Member
subsequently becomes a positive number). If any Member's Equity Account balance
becomes zero or a negative number before all other Member's Equity Account
balances become zero or a negative number, "Payout" shall not occur until the
date that all Member's Equity Account balances become zero or a negative number.



          "Pre-Feasibility Study"

and "Pre-Feasibility Studies" mean one or more studies prepared to analyze
whether economically viable Mining Operations may be conducted on the
Properties, as described in Sections 10.7 and 10.8 of the LLC Operating
Agreement.



          "Prime Rate"

means the interest rate quoted and published as "Prime," as published in The
Wall Street Journal under the heading "Money Rate," as that rate may change from
time to time.



          "Products"

means all ores, minerals and mineral resources produced from the Properties.



          "Program"

means a description in reasonable detail of Operations to be conducted and
objectives to be accomplished by the Manager for a period determined by the
Management Committee.



          "Program Period"

means the time period covered by an adopted Program and Budget.



          "Project Financing"

means any financing approved by the Management Committee and obtained by the
Members or the Company for the purpose of placing a mineral deposit situated on
the Properties into commercial production, but shall not include any such
financing obtained individually by either Member to finance payment or
performance of its obligations under the Agreement.



          "Properties"

means those interests in real property described in Paragraph 1.1 of Exhibit A
and all other interests in real property within the Area of Interest that are
acquired and held subject to the Agreement.



          "Recalculated Ownership Interest"

means the reduced Ownership Interest of a Member as recalculated under Sections
10.5, 10.6 or 11.5 of the Agreement.



          "Reduced Member"

means a Member whose Ownership Interest is reduced under Section 10.5, 10.6 or
11.5 of the LLC Operating Agreement.



EXHIBIT D


Page 5 of 6





--------------------------------------------------------------------------------





          "Transfer"

means, when used as a verb, to sell, grant, assign or create an Encumbrance,
pledge or otherwise convey or dispose of, to commit to do any of the foregoing,
or to arrange for substitute performance by an Affiliate or third party (except
as permitted under Section 9.2(j) and Section 9.6 of the LLC Operating
Agreement), either directly or indirectly. When used as a noun, "Transfer" means
such a sale, grant, assignment, Encumbrance, pledge or other conveyance or
disposition or arrangement.





 

 

 

 

 

EXHIBIT D


Page 6 of 6





 



--------------------------------------------------------------------------------



EXHIBIT E

to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT

of

CIBOLA RESOURCES LLC

NET PROCEEDS CALCULATION

          1.1          Income and Expenses

. Net Proceeds shall be calculated by deducting from Gross Revenue (as defined
below) realized (or deemed to be realized) such costs and expenses attributable
to Exploration, Development, Mining, marketing of Products, and other Operations
as would be deductible under generally accepted accounting principles and
practices consistently applied, including but not limited to:



                         

(a)          All costs and expenses of replacing, expanding, modifying, altering
or changing from time to time the Mining facilities. Costs and expenses of
improvements (such as haulage ways or mill facilities) that are also used in
connection with workings other than the Properties shall be charged to the
Properties only in the proportion that their use in connection with the
Properties bears to their total use.



                         

(b)          Ad valorem real property and unsecured personal property taxes, and
all taxes, other than income taxes, applicable to Mining the Properties,
including but not limited to all state mining taxes, sales taxes, severance
taxes, resources taxes, processor's taxes, license fees and governmental levies
of a similar nature.



                         

(c)          An Administrative Charge in accordance with Paragraph 2.13 of
Exhibit B.



                         

(d)          All expenses incurred in connection with relative to the sale of
Products, including but not limited to an allowance for commissions at rates
which are normal and customary in the industry.



                         

(e)          All amounts payable to the remaining Member during Mining pursuant
to any applicable operating or similar agreement.



                         

(f)          The actual cost of investment under the Agreement but prior to
beginning of Mining, which shall include all expenditures for Exploration and
Development of the Properties incurred by the remaining Member both prior and
subsequent to the other Member acquiring a Net Proceeds interest.



EXHIBIT E


Page 1 of 2





--------------------------------------------------------------------------------





                         

(g)          Interest on monies borrowed or advanced for costs and expenses, but
in no event in excess of the maximum permitted by Law.



                         

(h)          An allowance for a reasonable amount of working capital and
inventory.



                         

(i)          Costs of funding the Environmental Compliance Fund as provided in
Paragraph 2.14 of Exhibit B.



                         

(j)          Actual costs of Operations.



                         

(k)          Cash payments pursuant to letter agreements and to leases, advance
royalties, recoverable reserve payments, production royalties and payments of
purchase prices.



          

For purposes of this Exhibit E, the term "Gross Revenue" shall mean the sum of
(i) gross receipts from sale of Products, less any charges for sampling,
assaying or penalties; (ii) gross receipts from the sale or other disposition of
Assets; (iii) insurance proceeds; (iv) compensation for expropriation of Assets;
and (v) judgment proceeds. Gross receipts for sale of Products shall be the
actual sale price received by the Company.



          

The members intend that the remaining Member shall recoup from Gross Revenue all
of its on-going contributions for Exploration, Development, Mining, Expansion
and Modification and marketing Products before any Net Proceeds are distributed
to any person holding a Net Proceeds interest. No deduction shall be made for
income taxes, depreciation, amortization or depletion. If in any year after the
beginning of Mining an operating loss relative thereto is incurred, the amount
thereof shall be considered as and be included with outstanding costs and
expenses and carried forward in determining Net Proceeds for subsequent periods.
If Products are processed by the remaining Member, or are sold to an Affiliate
of the remaining Member, then for purposes of calculating Net Proceeds, such
Products shall be deemed conclusively to have been sold at a price equal to fair
market value to arm's length purchaser F.O.B. the point of sale for such
Products, and Net Proceeds relative thereto shall be calculated without
reference to any profits or losses attributable to further processing.



          1.2          Payment of Net Proceeds

. Payments of Net Proceeds shall commence in the calendar quarter following the
calendar quarter in which Net Proceeds are first realized and shall be subject
to adjustment, if required, at the end of each calendar year. The recipient of
Net Proceeds payments shall have the right to audit such payments following
receipt of each payment by giving notice to the remaining Member and by
conducting such audit in accordance with Section 11.6 of the LLC Operating
Agreement. Costs of such an audit shall be borne by the recipient of Net
Proceeds requesting the audit.



          1.3          Definitions

. All capitalized words and terms used herein have the same meaning as in the
Agreement.



EXHIBIT E


Page 2 of 2





 



--------------------------------------------------------------------------------





 

EXHIBIT F



to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT

of

CIBOLA RESOURCES LLC

INSURANCE

          

The Manager shall, at all times while conducting Operations, and subject always
to Section 8.12 of the LLC Members' Agreement and Section 9.2(k) of the LLC
Operating Agreement, comply fully with the applicable workers' compensation laws
and the insurance provisions of the Mining Lease and purchase, or otherwise
provide protection for the Company comparable to that provided under standard
form insurance policies for the following risk categories: (i) comprehensive
public liability and property damage with combined limits of not less than Five
Million Dollars ($5,000,000) for bodily injury and property damage; (ii)
automobile insurance with combined limits in such amount as is normal and
customary in the mining industry for such similar operations; and (iii) adequate
and reasonable insurance against risk of fire and other risks ordinarily insured
against in such similar operations. Each insurance policy shall name each Member
as an additional insured. A Member may self-insure or purchase for its own
account such additional insurance as it deems appropriate.





 

EXHIBIT F


Page 1 of 1





 



--------------------------------------------------------------------------------



EXHIBIT G



to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT

of

CIBOLA RESOURCES LLC

INITIAL PROGRAM AND BUDGET



[To be prepared and adopted pursuant to Section 10.1 of the Limited Liability
Company Operating Agreement]



 

 

 

 

 

 

EXHIBIT G


Page 1 of 1







--------------------------------------------------------------------------------



EXHIBIT H



to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT



of

CIBOLA RESOURCES LLC

PREEMPTIVE RIGHTS

                    1.1          Preemptive Rights

. If either Member intends to Transfer all or any part of its Ownership
Interest, or an Affiliate of either Member intends to Transfer Control of such
Member ("Transferring Entity"), such Member shall promptly give written notice
of such intent to the other Member. The notice shall state the price and all
other pertinent terms and conditions of the intended Transfer and shall be
accompanied by a copy of any pertinent offer or contract for sale. If the
consideration for the intended transfer is, in whole or in part, other than
monetary, the notice shall describe such consideration and its monetary
equivalent (based upon the fair market value of the nonmonetary consideration
and stated in terms of cash or currency). The other Member shall have ninety
(90) days from the date such notice is delivered to it to notify the
Transferring Entity (and the Member if its Affiliate is the Transferring Entity)
whether it elects to acquire the offered interest at the same price (or its
monetary equivalent in cash or currency) and on the same terms and conditions as
set forth in the notice. If it does so elect, the acquisition by the other
Member shall be consummated promptly after notice of such election is delivered.



                    

(a)          If the other Member fails to so elect within the period provided
for above, the Transferring Entity shall have sixty (60) days following the
expiration of such period to consummate the Transfer at a price and on terms no
less favorable to the Transferring Entity than those described by the
Transferring Entity to the other Member in the aforementioned notice.



                    

(b)          If the Transferring Entity fails to consummate the Transfer within
the period provided for above, the preemptive right of the other Member shall be
deemed to be revived. Any subsequent proposal to Transfer such interest shall be
conducted in accordance with all of the procedures set forth in this Exhibit H.



                    1.2          Exceptions to Preemptive Right

. Paragraph 1.1 above shall not apply to the following:



                    

(a)          Transfer by a Member of all or any part of its Ownership Interest
to an Affiliate;





EXHIBIT H


Page 1 of 2





--------------------------------------------------------------------------------





                    

(b)          Incorporation, corporate consolidation or reorganization of a
Member or any similar transaction, by which the surviving entity shall possess
substantially all of the stock and/or all of the property rights and interests
and be subject to substantially all of the liabilities and obligations of that
Member;



                    

(c)          Corporate merger or amalgamation involving a Member, by which the
surviving entity or amalgamated company shall possess substantially all of the
stock and/or all of the property rights and interests and be subject to
substantially all of the liabilities and obligations of that Member; provided,
however, that the value of the merging or amalgamating Member's interest in the
Company, evidenced by its Capital Account balance (as described in Exhibit C),
does not exceed twenty five percent (25%) of the Net Worth (as defined below in
this Exhibit) of the surviving entity or amalgamated company;



                    

(d)          The transfer of Control of a Member by an Affiliate to such Member
or to another Affiliate;



                    

(e)          Subject to Subsection 7.2(g) of the Agreement, the grant by a
Member of a security interest in its Ownership Interest by Encumbrance;



                    

(f)           The creation by any Affiliate of a Member of an Encumbrance
affecting its Control of such Member; or



                    

(g)          A transfer by an Affiliate of a Member of Control of such Member to
a third party, provided the value of such Member's Capital Account balance does
not exceed twenty five percent (25%) of the Net Worth of the transferring
Affiliate, or does not exceed twenty five percent (25%) of the Net Worth of
Transferee.



          

For purposes of this Exhibit H, the term "Net Worth" shall mean the remainder
after total liabilities are deducted from total assets. In the case of a
corporation, Net Worth includes but is not limited to capital stock and surplus.
In the case of a limited liability company, Net Worth includes but is not
limited to member contributions. In the case of a partnership or sole
proprietorship, Net Worth includes but it not limited to the original investment
plus accumulated and re-invested profits.





EXHIBIT H


Page 2 of 2







--------------------------------------------------------------------------------



EXHIBIT I



to



LIMITED LIABILITY COMPANY
OPERATING AGREEMENT



of

CIBOLA RESOURCES LLC



ASSIGNMENT OF MINING LEASE AND AGREEMENT



          

ASSIGNMENT, dated _____________, 2007, between Neutron Energy, Inc., a Wyoming
corporation authorized to transact business in New Mexico, whose address is 5320
N. 16th Street, Suite 114, Phoenix, Arizona 85016-3421, ASSIGNOR, and Cibola
Resources LLC, a Delaware limited liability company ("Cibola Resources")
authorized to transact business in New Mexico, whose address is 5320 N. 16th
Street, Suite 114, Phoenix, Arizona 85016-3421, ASSIGNEE.



          

RECITALS:



          

I.          ASSIGNOR has heretofore entered into and is now the holder of a
Mining Lease and Agreement (the "Mining Lease"), effective as of April 6, 2007
wherein La Merced del Pueblo de Cebolleta, a political subdivision of the State
of New Mexico, is named as "Lessor" and ASSIGNOR is named as "Lessee."



          

II.        On April __, 2007, ASSIGNOR entered into an LLC Operating Agreement
and an LLC Members' Agreement with Uranium Energy Corporation providing, among
other things, for the formation and operation of Cibola Resources and that
Cibola Resources would hold and conduct operations under the Mining Lease
WHEREFORE, in consideration of and pursuant to the LLC Members' Agreement and
the LLC Operating Agreement:



EXHIBIT I


Page 1 of 3







--------------------------------------------------------------------------------





          

1.          ASSIGNOR, for good and valuable consideration, the receipt of which
is hereby acknowledged, does hereby sell, assign, transfer and set over to
ASSIGNEE, its successors and assigns, all of its rights, titles and interests
in, to and under the Mining Lease.



          

2.          ASSIGNEE, for good and valuable consideration, the receipt of which
is hereby acknowledged, does hereby accept, assume and agree to perform all
covenants and obligations of Lessee under the Mining Lease.



          

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first above written.



NEUTRON ENERGY, INC.

By __________________________________
          Its _____________________________



CIBOLA RESOURCES LLC

By __________________________________
          Its _____________________________



 

 

STATE OF NEW MEXICO

COUNTY OF CIBOLA

)
)
)


ss.



          The foregoing instrument was acknowledged before me this ____ day of
_________, 2007, by ________________________, the _____________________, of
Neutron Energy, Inc., a Wyoming corporation, on behalf of said corporation.



______________________________________
          Notary Public



My commission expires:
____________________

EXHIBIT I


Page 2 of 3





--------------------------------------------------------------------------------





STATE OF NEW MEXICO

COUNTY OF CIBOLA

)
)
)


ss.



          The foregoing instrument was acknowledged before me this ______ day of
2007, by ________________________, the _______________________ of Cibola
Resources LLC, a Delaware limited liability company, on behalf of said limited
liability company.



______________________________________
          Notary Public



My commission expires:
____________________



 

 

 

 

EXHIBIT I


Page 3 of 3



